 

EXHIBIT 10.1

 

 

 

 

 

 

 

northwest park

 

OFFICE lease

 

by and between

nwp retail 18 llc
(AS LANDLORD)

 

and

 

LEMAITRE VASCULAR, INC.
(AS TENANT)

 

 

FOR PREMISES AT

 

32-34 THIRD AVENUE
burlington, massachusetts

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

NORTHWEST PARK

 

OFFICE L E A S E

 

 

 

ARTICLE 1
Reference Data

 

1.1

Subject Referred To.

      Each reference in this Lease to any of the following subjects shall be
construed to incorporate the data stated for that subject in this Section 1.1.

 

 

Effective Date:

November 26, 2019

       

Building:

The single-story building located in Northwest Park in Burlington, Massachusetts
(hereinafter referred to as the “Park”) on a parcel of land known as 32-34 Third
Avenue (the Building and such parcel of land hereinafter being collectively
referred to as the “Property”).

       

Premises:

The entire Building, substantially as shown on Exhibit A attached hereto.

       

Rentable Floor
Area of Premises:


Approximately 26,447 rentable square feet

       

Landlord:

NWP Retail 18 LLC, a Massachusetts limited liability company

       

Original Notice
Address of Landlord:

c/o Nordblom Management Company, Inc.
71 Third Avenue
Burlington, Massachusetts 01803

       

Tenant:

LeMaitre Vascular, Inc., a Delaware corporation

       

Original Notice
Address of Tenant:

63 Second Avenue

Burlington, MA 01803

       

Commencement Date:

See Section 2.2

       

Expiration Date:

December 31, 2030

       

Rent Commencement Date:

Thirty (30) days after and including the Commencement Date

       

Anticipated Delivery Date:

May 1, 2020

 

1

--------------------------------------------------------------------------------

 

 

 

Annual Fixed Rent Rate:

Rent Commencement

    Date -12/31/20: $370,258.001     1/1/21-12/31/21 $370,258.00    
1/1/22-12/31/22: $383,481.50     1/1/23-12/31/23: $396,705.00    
1/1/24-12/31/24: $409,928.50     1/1/25-12/31/25: $423,152.00    
1/1/26-12/31/26: $436,375.50     1/1/27-12/31/27: $449,599.00    
1/1/28-12/31/28: $462,822.50     1/1/29-12/31/29: $476,046.00    
1/1/30-12/31/30: $489,296.50          

Monthly Fixed Rent Rate:

Rent Commencement

    Date -12/31/20: $30,855.00     1/1/21-12/31/21 $30,855.00    
1/1/22-12/31/22: $31,957.00     1/1/23-12/31/23: $33,059.00     1/1/24-12/31/24:
$34,161.00     1/1/25-12/31/25: $35,263.00     1/1/26-12/31/26: $36,365.00    
1/1/27-12/31/27: $37,467.00     1/1/28-12/31/28: $38,569.00     1/1/29-12/31/29:
$39,671.00     1/1/30-12/31/30: $40,772.00          

Security and
Restoration Deposit: 


$50,000.00

           

Tenant’s Percentage:

The ratio of the Rentable Floor Area of the Premises to the total rentable area
of the Building, which shall initially be deemed to be 100%

       

Initial Estimate of
Tenant’s Percentage of
Taxes for the Tax Year:



$72,465.00

           

Initial Estimate of
Tenant’s Percentage of
Operating Costs for the
Calendar Year:




$96,532.00

           

Permitted Uses:

General office, research and development, light manufacturing and warehouse.

         

Commercial General Liability Insurance Limits:

$1,000,000 per occurrence
$2,000,000 general aggregate

         

Commercial Excess Liability and/or Umbrella Insurance Limits:

$5,000,000 general aggregate
$5,000,000 per occurrence

         

Guarantor:

None

 

 

 

--------------------------------------------------------------------------------

1 This is an annualized amount.

 

2

--------------------------------------------------------------------------------

 

 

1.2

Exhibits.

          The Exhibits listed below in this section are incorporated in this
Lease by reference and are to be construed as a part of this Lease.        
EXHIBIT A Plan showing the Premises   EXHIBIT B Commencement Date Notification  
EXHIBIT C Description of Interior Upgrades   EXHIBIT C-1 Plan Showing Interior
Upgrades   EXHIBIT C-2 Rendering Showing Exterior Building Upgrades   EXHIBIT D 
Rules and Regulations   EXHIBIT D-1 Construction Rules and Regulations   EXHIBIT
E Form Tenant Estoppel Certificate   EXHIBIT F Landlord’s Consent and Waiver

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE 2
Premises and Term

 

2.1

Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises, excluding the roof, exterior faces
of exterior walls, and pipes, ducts, conduits, wires, and appurtenant fixtures
in the Building (and any areas, such as the space above the ceiling or in the
walls, that may contain such pipes, ducts, conduits, wires or appurtenant
fixtures).

 

Tenant shall have, as appurtenant to the Premises, rights to use in common,
subject to reasonable rules of general applicability to tenants of the Park from
time to time made by Landlord of which Tenant is given notice: (a) common
walkways and driveways necessary for access to the Building, and (b) the common
parking areas serving the Building.

 

Tenant shall be permitted to use up to 98parking spaces in the parking area
serving the Building. Subject to the actions of and/or directives or orders from
governmental and other controlling authorities, and/or the actions of utility
companies, Landlord shall not decrease the size of the existing parking area
serving the Building.

 

Landlord reserves the right from time to time, at reasonable times and upon
reasonable prior notice to Tenant, except in the case of emergencies, and
without unreasonable interference with Tenant’s use of the Premises: (a) to
install, use, maintain, repair, replace and relocate pipes, ducts, conduits,
wires and appurtenant fixtures, wherever located in the Building, (b) to make
any repairs and replacements to the Premises which Landlord may deem necessary,
and (c) in connection with any excavation made upon adjacent land of Landlord or
others, to enter, and to license others to enter, upon the Premises to do such
work as the person causing such excavation deems necessary to preserve the wall
of the Building from injury or damage and to support the same. Landlord shall
use reasonable efforts to perform the activities permitted under this paragraph
during normal business hours, and shall use reasonable efforts not to interfere
with Tenant’s business operations in the Premises.

 

2.2

Term. TO HAVE AND TO HOLD for a term (the “Term”) beginning on the Commencement
Date, which shall be the earlier of (a) the date on which the Landlord’s Work
(defined in Section 3.1) has been Substantially Completed or (b) the opening by
Tenant of its business in the Premises, and ending on the Expiration Date,
unless sooner terminated as hereinafter provided. The term “Substantially
Completed” as used herein shall mean that the work to be performed by Landlord
pursuant to Article 3, Exhibit C and Exhibit C-1 has been completed with the
exception of minor items which can be fully completed without material
interference with Tenant and other items which because of the season or weather
or the nature of the item are not practicable to do at the time, provided that
none of said items is necessary to make the Premises tenantable for the
Permitted Uses. When the Commencement Date and the Rent Commencement Date have
been determined, such dates shall be evidenced by a document, in the form
attached hereto as Exhibit B, which Landlord shall complete and deliver to
Tenant, and which shall be deemed conclusive unless Tenant shall notify Landlord
of any disagreement therewith within ten (10) days of receipt.

 

2.3

Condition Precedent. Reference is made to the fact that the Premises are
currently occupied by another tenant, InfraReDx, Inc. (“InfraReDx”), pursuant to
a lease dated August 1, 2005, as amended (the “InfraReDx Lease”), between
Landlord, as landlord, and InfraReDx, as the tenant. The InfraReDx Lease is
scheduled to expire on December 31, 2020. Landlord and InfraReDx are currently
negotiating an agreement to terminate the InfraReDx Lease earlier than that
expiration date. It is an express condition precedent to the validity and
effectiveness of this Lease that InfraReDx shall agree to an earlier termination
of its lease and surrender the Premises, and that Landlord and InfraReDx shall
execute a written agreement to that effect (such written agreement being
referred to as the “InfraReDx Termination Agreement”). If Landlord, despite
having used good faith, diligent efforts, has not obtained the InfraReDx
Termination Agreement executed by InfraReDx by the date that is thirty (30) days
after full execution of this Lease, then Landlord shall have the right to
terminate this Lease, by giving Tenant written notice of termination at any time
within five (5) days from such 30-day period, but prior to and until such time
that Landlord receives the executed InfraReDx Termination Agreement, such
termination to be effective immediately as of the date of Landlord’s termination
notice. If this Lease is terminated by Landlord, no documentation other than the
notice of termination shall be required to effectuate such termination, and
neither party shall have any liability to the other on account of termination.

 

4

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Condition

 

3.1 Condition of Premises.  The Premises shall be delivered to Tenant on the
Commencement Date broom clean, free of the prior occupant, InfraReDx, and in
“as-is” condition. Tenant acknowledges and agrees that neither Landlord nor any
of Landlord’s agents have made any representations or warranties with respect to
the Premises, and Landlord has no obligation to perform any work, or make any
alterations, additions or improvements to the Premises to prepare the Premises
for Tenant’s use and occupancy, except that Landlord shall cause to be
performed, at Landlord’s expense, certain upgrades to the Premises as described
in Exhibit C attached hereto and incorporated herein and substantially in
accordance with Exhibit C-1 (“Interior Upgrade Work”). Additionally, Landlord,
at its expense, shall (a) upgrade the façade at the east side of the Building,
substantially in accordance with the rendering attached hereto as Exhibit C-2
and (b) replace the existing windows on the North and South sides of the
Building with new windows (a one-for-one swap) (all such work being the
“Exterior Building Upgrades”). Landlord is required to make certain interior
structural upgrades to the Building, including the addition of associated
bracings and footings, as part of the Exterior Building Upgrades. In connection
with this structural work, Landlord shall have the right to change the layout of
the Premises and perform demolition work to the interior of the Premises as
appropriate based on recommendations of Landlord’s engineers and contractors. In
that event, Landlord shall, at its sole expense, make all necessary repairs to
the Premises following the demolition work to deliver the Premises in good and
functional condition. The Interior Upgrade Work and the Exterior Building
Upgrades are collectively referred to herein as “Landlord’s Work.” Landlord’s
Work shall be performed, at Landlord’s expense, in good and workmanlike manner,
using building standard materials and in accordance with building standards.
Landlord shall be solely responsible for obtaining all licenses and permits
necessary in connection with Landlord’s Work. Tenant’s occupancy of any part of
the Premises shall be conclusive evidence, that Tenant has accepted possession
of the Premises in its then current condition, and that at the time such
possession was taken, the Premises were in a good and satisfactory condition as
required by this Lease. Landlord shall use diligence to cause the Landlord’s
Work to be Substantially Completed by the Anticipated Delivery Date, subject to
the provisions of Section 10.5 hereof, and any delays caused by the action or
inaction of Tenant.    

3.3

Acceptance of the Premises. Tenant or its representatives may, at reasonable
times, enter upon the Premises during the progress of Landlord’s Work to inspect
the progress thereof and to determine if the work is being performed in
accordance with the requirements of Section 3.1, and Exhibits C, C-1 and C-2.
Tenant shall promptly give to Landlord notices of any alleged failure by
Landlord to comply with those requirements. Landlord’s Work shall be deemed
approved by Tenant when Tenant occupies the Premises for the conduct of its
business, except for items of Landlord’s Work which are uncompleted or do not
conform to Exhibits C, C-1 and C-2, and as to which Tenant shall, in either
case, have given written notice to Landlord prior to such occupancy. A
certificate of completion by a licensed architect or registered engineer shall
be conclusive evidence that Landlord’s Work has been completed except for items
stated in such certificate to be incomplete or not in conformity with such
Exhibits.

 

3.4

Pre-Commencement Entry by Tenant. Tenant may, prior to the Commencement Date
(but following coordination with Landlord as to the timing and availability),
enter the Premises (or such portions thereof as designated by Landlord), without
payment of rent, but otherwise subject to all the terms and conditions of this
Lease, for the purpose of installing Tenant's furniture, fixtures and equipment,
provided that (a) Tenant shall not interfere with any work then being performed
by or for Landlord in the Premises or Building (b) Tenant shall immediately
cease its activities in the Premises in the event that Landlord notifies Tenant
(which notice may be given orally) that Tenant is interfering with Landlord (c)
provided Tenant shall reimburse Landlord for Landlord's actual costs incurred in
connection with Tenant's pre-commencement entry and/or work. All such work shall
be done in accordance with, and Tenant shall comply with, the provisions of
Section 6.2.5 hereof.

 

5

--------------------------------------------------------------------------------

 

 

ARTICLE 4
Rent

 

4.1

The Fixed Rent. (a) Commencing as of the Rent Commencement Date, Tenant
covenants and agrees to pay fixed rent (“Fixed Rent”) to Landlord, by electronic
fund transfer (or by such other method, as set forth below, or to such other
person or entity as Landlord may by notice in writing to Tenant from time to
time direct), at the Annual Fixed Rent Rate, in equal installments at the
Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in
advance, without notice or demand, and without setoff, abatement, suspension,
deferment, reduction or deduction, except as otherwise expressly provided
herein, on the first day of each calendar month included in the Term; and for
any portion of a calendar month following the Rent Commencement Date, at the
rate for the first monthly time period stated in Section 1.1, payable in advance
for such portion. The term “Additional Rent” shall mean all sums other than
Fixed Rent that are payable to Landlord under this Lease, including, without
limitation all Operating Costs, Taxes, late charges, and interest.

      (b) It is the intention of the parties hereto that the obligations of
Tenant hereunder shall be separate and independent covenants and agreements,
that the Annual Fixed Rent, the Additional Rent and all other sums payable by
Tenant to Landlord shall continue to be payable in all events and that the
obligations of Tenant hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been abated or terminated
pursuant to an express provision of this Lease.       (c) If Landlord shall give
notice to Tenant that all rent and/or other payments due hereunder are to be
made to Landlord by check, or by any other commercially reasonable means, Tenant
shall make all such payments as shall be due after receipt of said notice by
means as designated by Landlord, with such payments to be made to such address
and to such person or entity as is specified by Landlord. Tenant shall have the
right to suspend electronic funds transfers as set forth above for just cause
for a reasonable period of time, which cause and period of time must be
consented to by Landlord (which consent shall not be unreasonably withheld or
delayed).

 

4.2

Additional Rent. Tenant covenants and agrees to pay, as Additional Rent,
insurance costs, utility charges, personal property taxes and Tenant’s
Percentage of Taxes and Operating Costs with respect to the Premises as provided
in this Section 4.2 as follows:

 

  4.2.1 Real Estate Taxes. Tenant covenants to pay to Landlord, as Additional
Rent, for each fiscal tax period (a “Tax Year”) partially or wholly included in
the Term, Tenant’s Percentage of Taxes (as hereinafter defined). Tenant shall
remit to Landlord, on the first day of each calendar month, estimated payments
on account of Taxes, such monthly amounts to be sufficient to provide Landlord,
by the time real estate tax payments are due and payable to any governmental
authority responsible for collection of same, a sum equal to the Tenant’s
Percentage of Taxes, as reasonably estimated by Landlord from time to time on
the basis of the most recent tax data available. The initial calculation of the
monthly estimated payments shall be based upon the Initial Estimate of Tenant’s
Percentage of Taxes for the Tax Year and upon quarterly payments being due to
the governmental authority on August 1, November 1, February 1 and May 1, and
shall be made when the Commencement Date has been determined. If the total of
such monthly remittances for any Tax Year is greater than the Tenant’s
Percentage of Taxes for such Tax year, Landlord shall promptly pay to Tenant, or
credit against the next accruing payments to be made by Tenant pursuant to this
subsection 4.2.1, the difference; if the total of such remittances is less than
the Tenant’s Percentage of Taxes for such Tax Year, Tenant shall pay the
difference to Landlord at least ten (10) days prior to the date or dates within
such Tax Year that any Taxes become due and payable to the governmental
authority (but in any event no earlier than ten (10) days following a written
notice to Tenant, which notice shall set forth the manner of computation of
Tenant’s Percentage of Taxes). This section shall survive the expiration or
earlier termination of this Lease.

 

6

--------------------------------------------------------------------------------

 

 

   

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the Term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.1, the Tenant’s Percentage of the
refund (less the proportional, pro rata expenses, including attorneys’ fees and
appraisers’ fees, incurred in connection with obtaining any such refund), as
relates to Taxes paid by Tenant to Landlord with respect to any Tax Year for
which such refund is obtained. If Landlord does not pursue a tax abatement
during the Tax Year in question, Tenant shall have the right to do so in
Landlord’s name and Landlord shall reasonably cooperate with Tenant in such
effort, provided however, that Tenant shall give prior written notice to
Landlord that Tenant elects to seek an abatement and provided, further, that all
abatement proceedings are entirely at Tenant’s sole cost and expense.

 

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.1 shall be appropriately apportioned
and adjusted.

 

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied, assessed or imposed at any time during the
Term by any governmental authority upon or against the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon. If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord with respect to the rent reserved hereunder, either
wholly or partially in substitution for, or in addition to, real estate taxes
assessed or levied on the Property, such tax or excise on rents shall be
included in Taxes; however, Taxes shall not include franchise, corporations,
estate, inheritance, succession, capital levy, transfer, gift, income or excess
profits taxes assessed on Landlord or penalties for delinquent payment of Taxes
assessed against Landlord provided such late payment is not caused by or a
result of any acts or omissions of Tenant. Taxes shall include any estimated
payment made by Landlord on account of a fiscal tax period for which the actual
and final amount of taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment.

        4.2.2 Personal Property Taxes. Tenant shall pay all taxes charged,
assessed or imposed upon the personal property of Tenant in or upon the
Premises.         4.2.3

Operating Costs. Tenant covenants to pay to Landlord the Tenant’s Percentage of
Operating Costs (as hereinafter defined) incurred by Landlord in any calendar
year. Tenant shall remit to Landlord, on the first day of each calendar month,
estimated payments on account of Operating Costs, such monthly amounts to be
sufficient to provide Landlord, by the end of the calendar year, a sum equal to
the Operating Costs, as reasonably estimated by Landlord from time to time. The
initial monthly estimated payments shall be in an amount equal to 1/12th of the
Initial Estimate of Tenant’s Percentage of Operating Costs for the Calendar
Year. If, at the expiration of the year in respect of which monthly installments
of Operating Costs shall have been made as aforesaid, the total of such monthly
remittances is greater than the actual Operating Costs for such year, Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.3, the difference; if the total
of such remittances is less than the Operating Costs for such year, Tenant shall
pay the difference to Landlord within twenty (20) days from the date Landlord
shall furnish to Tenant an itemized statement of the Operating Costs, prepared,
allocated and computed in accordance with generally accepted accounting
principles. Any reimbursement for Operating Costs due and payable by Tenant with
respect to periods of less than twelve (12) months shall be equitably prorated.
This section shall survive the expiration or earlier termination of this Lease.

 

7

--------------------------------------------------------------------------------

 

 

   

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, maintenance, repair, upkeep and exterior cleaning of the Property,
and the portion of such costs and expenses with regard to the common areas,
facilities, services and amenities of the Park which is equitably allocable to
the Property, including, without limitation, all costs of maintaining and
repairing the Property and the Park (including snow removal, landscaping and
grounds maintenance, operation, repair and maintenance of parking lots
(including lighting), sidewalks, walking paths, access roads and driveways,
Property signage, repair and maintenance of the roof; security, operation and
repair of heating and air-conditioning equipment, elevators, lighting and any
other Building equipment or systems) and of all repairs and replacements (other
than repairs or replacements for which Landlord has received full reimbursement
from contractors, or from others) necessary to keep the Property and the Park in
good working order, repair, appearance and condition; all costs, including
material and equipment costs, for cleaning services to the exterior of the
Building (including, without limitation, window cleaning of the Building); all
costs of any reasonable insurance carried by Landlord relating to the Property;
all costs related to provision of heat (including oil, electric, and/or gas),
air-conditioning, and water (including sewer charges), refuse disposal and other
utilities to the Building (exclusive of reimbursement to Landlord for any of
same received as a result of direct billing to any tenant of the Building);
payments under all service contracts relating to the foregoing; all
compensation, fringe benefits, payroll taxes and workmen’s compensation
insurance premiums related thereto with respect to any employees of Landlord or
its affiliates engaged in the operation, security and maintenance of the
Property and the Park; attorneys’ fees and disbursements (exclusive of any such
fees and disbursements incurred in tax abatement proceedings or the preparation
of leases) and auditing and other professional fees and expenses; and a
management fee.

 

There shall not be included in such Operating Costs (a) brokerage fees including
rental fees related to the operation of the Building; (b) interest and
depreciation charges incurred on the Property; (c) expenditures made by Tenant
with respect to (i) janitorial-type cleaning, maintenance and upkeep of the
interior of the Premises (provided said janitorial and cleaning services are not
being provided by Landlord), and (ii) the provision of gas and electricity to
the Premises, (d) the cost of any item for which Landlord is reimbursed by
insurance proceeds; (e) payments which exceed arms-length competitive market
prices for services rendered to the Premises paid to any person, firm or
corporation affiliated with Landlord to the extent that the payments for such
services exceed the competitive costs that would have been paid to parties
unaffiliated with Landlord; (f) costs incurred by Landlord due to a breach by
Landlord of the terms and conditions of this Lease but only to the extent such
costs do not arise from or are attributable to the acts or omissions of Tenant;
(g) costs of correcting defects in the original construction of the Premises;
(h) costs resulting from the gross negligence or willful misconduct of Landlord
or Landlord’s agents; (i) legal fees, to the extent said fees are not related to
the operation and/or maintenance of the Building, and/or are not related to the
relationship (contractual or otherwise) which exists or may exist between
Landlord and Tenant; and (j) costs or expenses related to the removal, abatement
or remediation of hazardous materials in or about the Building and/or the
Property which is existing as of the date hereof, to the extent said costs or
expenses are not attributable to or arise from the acts or omission of Tenant or
Tenant’s agents, employees, invitees, servants or contractors (which costs and
expenses shall be paid for by Tenant).

 

8

--------------------------------------------------------------------------------

 

 

   

If, during the Term of this Lease, Landlord shall replace any capital items,
including the roof of the Building and the house HVAC units on the roof, or make
any capital expenditures (collectively called “capital expenditures”) the total
amount of which is not properly included in Operating Costs for the calendar
year in which they were made, there shall nevertheless be included in Operating
Costs for each calendar year in which and after such capital expenditure is made
the annual charge-off of such capital expenditure. (Annual charge-off shall be
determined by (i) dividing the original cost of the capital expenditure by the
number of years of useful life thereof [The useful life shall be reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item.]; and (ii) adding to such quotient an interest factor computed on the
unamortized balance of such capital expenditure based upon an interest rate
reasonably determined by Landlord as being the interest rate then being charged
for long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located.) Provided, further, that if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in Operating Costs and that such annual
projected savings to Operating Costs will exceed the annual charge-off of
capital expenditure computed as aforesaid, then and in such events, if Landlord
shall make such capital expenditure, the annual charge-off shall be determined
by dividing the amount of such capital expenditure by the number of years over
which the projected amount of such savings shall fully amortize the cost of such
capital item or the amount of such capital expenditure; and by adding the
interest factor, as aforesaid.

 

Tenant and its representatives, at Tenant’s sole expense, shall have the right,
during customary business hours, to inspect at Landlord’s offices, Landlord’s
books and records relating to Operating Costs for the immediately preceding
calendar year. As a condition to performing any such inspection, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which Tenant and the examining party discovers in connection with
such examination, except for disclosures required by law, court order or
regulatory authorities, or to Tenant's attorneys, accountants, auditors, or
potential purchasers of the Tenant company. If Tenant elects to exercise such
right, it must provide reasonable prior written notice to Landlord given no
later than one hundred and twenty (120) days following Tenant’s receipt of
Landlord’s Statement of Operating Costs for any calendar year and it must
complete any such inspection within sixty (60) days of commencement. Landlord
agrees to reasonably cooperate with Tenant to enable Tenant to complete its
inspection within the time period specified in the preceding sentence. Tenant
shall give Landlord a complete copy of the results of its inspection. If it is
determined that Tenant is entitled to a refund, then such refund shall either be
in cash or applied as a credit to the next due installment of Rent, at the
election of Landlord. If it is determined Tenant has underpaid, then Tenant
shall pay such amount within thirty (30) days of Landlord’s invoice therefor.
Tenant agrees to use for such inspection a firm that is reasonably acceptable to
Landlord and that is not being paid on a contingency fee basis. If Tenant’s
audit demonstrates, to Landlord’s reasonable satisfaction, that Operating Costs
were overstated by more than five percent (5%), then Landlord shall reimburse
Tenant the reasonable cost of the audit (it being agreed that if Tenant’s audit
does not show such overstatement, Tenant shall reimburse Landlord for all
reasonable costs incurred by Landlord in connection with such audit).

        4.2.4 Insurance. Tenant shall, at its expense, as Additional Rent, take
out and maintain from the time Tenant first occupies the Premises for any
purpose and throughout the Term the following insurance:

     

 

4.2.4.1

Commercial general liability insurance and commercial excess liability insurance
on “follow form” basis and/or umbrella naming Landlord, the “Landlord Related
Parties” (defined in Section 6.1.5 below), Tenant, and any mortgagee of which
Tenant has been given notice (“Landlord’s Mortgagee”) as insureds or additional
insureds on a primary and non-contributory basis, in amounts which shall, at the
beginning of the Term, be at least equal to the limits set forth in Section 1.1;
and, which, from time to time during the Term, shall be for such higher limits,
if any, as are customarily carried in the area in which the Premises are located
on property similar to the Premises and used for similar purposes; and workmen’s
compensation insurance with statutory limits covering all of Tenant’s employees
working on the Premises, covering the state in which the employee was hired,
works and resides; and Employers Liability insurance with minimum limits of Five
Hundred Thousand Dollars ($500,000.00) each accident, bodily injury by accident;
Five Hundred Thousand Dollars ($500,000.00) each employee, bodily injury by
disease; and Five Hundred Thousand Dollars ($500,000.00) policy limit, bodily
injury by disease.

 

9

--------------------------------------------------------------------------------

 

 

 

4.2.4.2

Special Form Property insurance, including flood and earthquake coverage,
written at 100% replacement cost value with a replacement cost endorsement
covering all Tenant’s furniture, furnishings, fixtures and equipment, including
all tenant improvements, and business interruption insurance with limits not
less than the equivalent of 12 months of rent, with extra expense coverage, and
shall list Landlord as loss payee as their interests may appear.

       

4.2.4.3

Automobile Liability insurance for all owned, leased, non-owned and hired
vehicles. The minimum limit of liability shall be One Million Dollars
($1,000,000.00) each accident, combined single limit for bodily injury and
property damage, naming Landlord and the Landlord Related Parties as additional
insureds on a primary and non-contributory basis.

       

4.2.4.4

All such policies shall be obtained from responsible companies having a policy
rating of A-VIII or better, as set forth in the most current issue of the Best’s
Key Rating Guide and which are qualified to do business and in good standing in
Massachusetts and are otherwise reasonably acceptable to Landlord. Tenant agrees
to furnish Landlord with certificates evidencing all such insurance, including
evidence of the required waiver of subrogation as provided below, prior to the
beginning of the Term or the date Tenant first occupies the Premises (whichever
occurs first), and evidencing renewal thereof at least thirty (30) days prior to
the expiration of any such policy. Tenant shall provide at least thirty (30)
days prior written notice to Landlord and Landlord’s Mortgagee should any of the
policies required herein be changed, terminated, or cancelled. In the event
provision for any such insurance is to be by a blanket insurance policy, the
policy shall allocate a specific and sufficient amount of coverage to the
Premises.

       

4.2.4.5

All insurance which is carried by either party with respect to the Building,
Premises or to furniture, furnishings, fixtures, or equipment therein or
alterations or improvements thereto, workmen’s compensation insurance, and all
liability insurance, whether or not required, shall include a waiver of rights
of subrogation, in favor of the other party. Landlord and Tenant each waives all
rights of recovery against the other for loss or injury against which the
waiving party is covered by insurance, or is required to be so covered under the
Lease, reserving, however, any rights of recovery with respect to any excess of
loss or injury over the amount recovered by such insurance. The limits of
Tenant’s insurance shall not limit its liability under this Lease. Tenant’s
property insurance shall name Landlord and Landlord’s Mortgagee as loss payee
with respect to Landlord’s interest in the Property, excluding tenant
improvements which Tenant insures under its policy of property insurance. Tenant
shall not acquire as insured under any property insurance carried on the
Premises, which shall include all tenant improvements, any right to participate
in the adjustment of loss or to receive insurance proceeds, except to the extent
permitted under Section 7.4 below, and agrees upon request promptly to endorse
and deliver to Landlord any checks or other instruments in payment of loss in
which Tenant is named as payee.

 

10

--------------------------------------------------------------------------------

 

 

  4.2.5

Utilities. Commencing as of the Commencement Date, Tenant shall contract for and
pay directly to the applicable public utility company all costs and charges for
separately metered electricity and gas furnished or consumed on the Premises.
Tenant shall reimburse Landlord through Operating Costs for all charges for
water (including sewer charges) supplied by Landlord pursuant to Subsection
5.1.3. Tenant shall pay directly all charges for telephone service and other
utilities or services including cable, fiber or other communications lines to
the Premises not supplied by Landlord, whether designated as a charge, tax,
assessment, fee or otherwise, all such charges to be paid as the same from time
to time become due. Except as otherwise provided in Article 5, it is understood
and agreed that Tenant shall make its own arrangements for the installation or
provision of all such utilities and that Landlord shall be under no obligation
to furnish any utilities to the Premises and shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises.

     

4.3

Late Payment of Rent. If any installment of Fixed Rent or other sum due Landlord
is paid after the date the same was due, and if on a prior occasion in the
twelve (12) month period prior to the date such installment was due an
installment of rent was paid after the same was due, then Tenant shall pay
Landlord a late payment fee equal to five (5%) percent of the overdue payment.

 

4.4

Security and Restoration Deposit. Upon Tenant’s execution of this Lease, Tenant
shall deposit with Landlord the Security and Restoration Deposit. Said deposit
shall be held by Landlord as security for the faithful performance by Tenant of
all the terms of this Lease by said Tenant to be observed and performed. The
security deposit shall not be mortgaged, assigned, transferred or encumbered by
Tenant without the written consent of Landlord and any such act on the part of
Tenant shall be without force and effect and shall not be binding upon Landlord.

     

If the Fixed Rent or Additional Rent or any other sum payable hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without prejudice to any other remedy which Landlord may have
on account thereof, appropriate and apply said entire deposit or so much thereof
as may be necessary to compensate Landlord toward the payment of Fixed Rent,
Additional Rent or other sums or loss or damage sustained by Landlord due to
such breach on the part of Tenant; and Tenant shall forthwith upon demand
restore said security to the original sum deposited. Within forty-five (45) days
following Tenant’s yield-up of the Premises in accordance with the terms hereof
Landlord shall refund to Tenant said deposit, or so much thereof as may remain
after application toward any satisfaction of any obligation of Tenant

 

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

 

ARTICLE 5
Landlord’s Covenants

 

5.1

Affirmative Covenants. Landlord covenants with Tenant:

 

  5.1.1 Heat and Air-Conditioning. To furnish to the Premises heat, ventilation
and air-conditioning (“HVAC”) reserving the right, at any time, to change energy
or heat sources, separately metered for gas and at the direct expense of Tenant
as provided in Section 4.2.5 above, sufficient to maintain the Premises at
reasonable temperatures (subject to all federal, state, and local regulations
relating to the provision of heat), during such hours of the day and days of the
year as Tenant determines. The electricity and gas required for HVAC for the
Premises shall be as provided for in Section 5.1.2 below. Tenant shall have
direct control over the HVAC system serving the Premises.

 

11

--------------------------------------------------------------------------------

 

 

  5.1.2 Electricity and Gas. To furnish to the Premises, separately metered and
at the direct expense of Tenant as provided in Section 4.2.5 above, reasonable
electricity for Tenant’s Permitted Uses. If Tenant shall require electricity in
excess of reasonable quantities for Tenant’s Permitted Uses and if (i) in
Landlord’s reasonable judgment, Landlord’s facilities are inadequate for such
excess requirements, or (ii) such excess use shall result in an additional
burden on the Building utilities systems and additional cost to Landlord on
account thereof, as the case may be, (a) Tenant shall, upon demand, reimburse
Landlord for such additional cost, as aforesaid, or (b) Landlord, upon written
request, and at the sole cost and expense of Tenant, will furnish and install
such additional wire, conduits, feeders, switchboards and appurtenances as
reasonably may be required to supply such additional requirements of Tenant (if
electricity therefor is then available to Landlord), provided that the same
shall be permitted by applicable laws and insurance regulations and shall not
cause permanent damage or injury to the Building or cause or create a dangerous
or hazardous condition or entail excessive or unreasonable alterations or
repairs. To furnish to the Premises, separately metered and at the direct
expenses of Tenant as provided in Section 4.2.5 above, gas for use in connection
with the HVAC system.         5.1.3 Water. To furnish water for ordinary
cleaning, lavatory and toilet facilities.         5.1.4 Fire Alarm. To maintain
fire alarm systems within the Building.         5.1.5 Repairs. Except as
otherwise expressly provided herein, to make such repairs and replacements to
the Common Areas, the roof, exterior walls, floor slabs and other structural
components of the Building, and to the plumbing, electrical, heating,
ventilating and air-conditioning systems of the Building as may be necessary to
keep them in good repair and condition (exclusive of equipment installed by
Tenant and except for those repairs required to be made by Tenant pursuant to
Section 6.1.3 hereof and repairs or replacements occasioned by any act or
negligence of Tenant, its servants, agents, customers, contractors, employees,
invitees, or licensees). The term “Common Areas” shall mean all areas within the
Property which are not leased or held for the exclusive use of Tenant,
including, but not limited to, parking areas, driveways, sidewalks, access
roads, and landscaping. Landlord, from time to time, may change the size,
location, nature and use of any of the Common Areas, construct additional
parking facilities in the Common Areas and increase or decrease the Common Area
land so long as Tenant’s use of the Premises is not materially affected. At any
time, Landlord may close any portion of the Common Areas to perform any acts
that are, in Landlord’s reasonable judgment, necessary or desirable to maintain,
repair or improve the Property.

 

5.2

Interruption. Landlord shall be under no responsibility or liability for failure
or interruption of any of the above-described utility services, or conditions
arising in or about the Premises and Property caused by breakage, accident,
strikes, repairs, inability to obtain supplies, labor or materials, or for any
other causes beyond the control of the Landlord, and in no event for any
indirect or consequential damages to Tenant; and failure or omission on the part
of the Landlord to furnish any of the above services for any of the reasons set
forth in this paragraph shall not be construed as an eviction of Tenant, actual
or constructive, nor entitle Tenant to an abatement of rent, nor render the
Landlord liable in damages, nor release Tenant from prompt fulfillment of any of
its covenants under this Lease. However in each instance of failure or
interruption Landlord shall use reasonable efforts to restore the unavailable
service or remedy the condition following written notice from Tenant. Any
business interruption loss shall be borne solely by Tenant, and Landlord shall
have no liability with respect thereto. Notwithstanding the foregoing, if
Landlord fails to provide any service that it is required to provide above so
that Tenant’s ability to conduct business at the Premises is materially
adversely affected for a period of five (5) consecutive business days after
written notice thereof from Tenant to Landlord, then, provided that such failure
or Landlord’s inability to cure such condition is not (i) due to a cause beyond
Landlord’s reasonable control and/or (ii) generally affecting other buildings in
the vicinity of the Premises (such as a neighborhood power outage or a water
main break) or a fire or other casualty or taking (which shall be governed by
Article 7 below) or the fault or negligence of Tenant or any of its agents,
employees or contractors, then as Tenant’s sole remedy the Fixed Rent and
Additional Rent shall be equitably abated based upon the impact thereof on
Tenant’s ability to conduct business in the Premises until such service(s) is
restored to their level prior to the interruption.

 

12

--------------------------------------------------------------------------------

 

 

5.3

Access. Tenant shall have access to the Premises at all times, 24 hours per day,
7 days per week, subject to Landlord’s reasonable security requirements, if any,
and occurrences beyond Landlord’s control.

   

5.4

Landlord’s Insurance. Landlord shall take out and maintain throughout the term
(i) all-risk casualty insurance in an amount equal to 100% of the replacement
cost of the Building, but specifically excluding any other improvements
installed by Tenant during the term, and (ii) comprehensive general liability
insurance with respect to the Property in commercially reasonable amounts.
Landlord shall not be required to carry insurance of any kind on any
improvements in the Premises, which shall be Tenant’s responsibility pursuant to
Article 4.2.4 above.

   

5.5

Condition of Premises. As of the Commencement Date, Landlord represents and
warrants that (i) the Building shall be in compliance with the applicable local
building code but makes no representation or warranty as to whether the Building
is in compliance with the Americans With Disabilities Act; (ii) the heating,
ventilation and air conditioning system and other mechanical systems serving the
Building shall be in serviceable working order as of the Commencement Date.
Additionally, Landlord agrees to meet with Tenant to tour the Premises at yield
up to coordinate repairs insofar as such may be required by this Lease.

   

5.6

Landlord’s Indemnification. Landlord shall indemnify, defend and save Tenant
harmless from and against all claims brought by, liability imposed by, or loss
or damage arising from the actions of (including the cost of any cleanup or
remediation) a governmental authority having jurisdiction over the Property
and/or the Park caused by a release or threat of release of Hazardous Materials
(as defined in Section 11.1 below) from or at the Property and/or the Park prior
to the Commencement Date or, if after the Commencement Date, to the extent
caused by Landlord’s use, handling, holding, transporting, storage or disposal
of Hazardous Materials including, without limitation, liability under any
federal, state or local laws, requirements and regulations; provided, however,
that this indemnity shall not apply to the extent such claim, liability, loss
and/or damage is attributable or pertains to the following: (i) in the event
(but only in the event) Tenant uses, stores, handles, holds, transports or
disposes at, on or under the Property the Hazardous Materials which are the
subject of such claim, liability, loss and/or damage, unless Tenant provides
evidence reasonably satisfactory to Landlord that the Hazardous Materials which
are the subject of such claim, liability, loss and/or damage are not caused by
or attributable in whole or in part to Tenant, (ii) in the event Tenant or its
agents, employees or contractors causes or contributes to the release or threat
of release of Hazardous Materials, or (iii) to any claim brought or liability
imposed under any law, regulation or ordinance, or common law, arising out of
any personal injury or damage suffered or alleged to have been suffered by
Tenant’s employees, agents, invitees or contractors. The provisions of this
Section 5.6 shall survive the expiration or earlier termination of this Lease.

 

ARTICLE 6
Tenant’s Additional Covenants

 

6.1

Affirmative Covenants. Tenant covenants at all times during the Term and for
such further time (prior or subsequent thereto) as Tenant occupies the Premises
or any part thereof:

 

  6.1.1 Perform Obligations. To perform promptly all of the obligations of
Tenant set forth in this Lease; and to pay when due the Fixed Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

13

--------------------------------------------------------------------------------

 

 

  6.1.2 Use. To use the Premises only for the Permitted Uses, and from time to
time to procure all licenses and permits necessary therefor, at Tenant’s sole
expense. With respect to any licenses or permits relating to or affecting the
Property for which Tenant may apply, pursuant to this subsection 6.1.2 or any
other provision hereof, Tenant shall furnish Landlord copies of applications
therefor on or before their submission to the governmental authority.        
6.1.3  Repair and Maintenance. To maintain the Premises in neat order and
condition and to perform all routine and ordinary repairs to the Premises and to
any plumbing, heating, electrical, ventilating and air-conditioning systems
located within the Premises and installed by Tenant such as are necessary to
keep them in good working order, appearance and condition, as the case may
require, reasonable use and wear thereof and damage by fire or by unavoidable
casualty only excepted; to keep all glass in windows and doors of the Premises
(except glass in the exterior walls of the Building) whole and in good condition
with glass of the same quality as that injured or broken; and to make as and
when needed as a result of misuse by, or neglect or improper conduct of Tenant
or Tenant’s servants, employees, agents, invitees or licensees or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work. (Landlord, upon default of Tenant hereunder and upon
prior notice to Tenant, may elect, at the expense of Tenant, to perform all such
cleaning and maintenance and to make any such repairs or to repair any damage or
injury to the Building or the Premises caused by moving property of Tenant in or
out of the Building, or by installation or removal of furniture or other
property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.)         6.1.4 

Compliance with Law. To make all repairs, alterations, additions or replacements
to the Premises required by any law or ordinance or any order or regulation of
any public authority; to keep the Premises equipped with all safety appliances
so required; and to comply with the orders and regulations of all governmental
authorities with respect to zoning, building, fire, health and other codes,
regulations, ordinances or laws applicable to the Premises, except that Tenant
may defer compliance so long as the validity of any such law, ordinance, order
or regulations shall be contested by Tenant in good faith and by appropriate
legal proceedings, if Tenant first gives Landlord appropriate assurance or
security against any loss, cost or expense on account thereof.

        6.1.5 Indemnification. To indemnify, defend and hold harmless Landlord,
its agents (including, without limitation, Landlord’s managing agent), partners,
officers, directors, members, trustees, beneficiaries, shareholders, and
employees (such parties being referred to collectively as the “Landlord Related
Parties”) from and against any and all claims, demands, liabilities, penalties,
fines, settlements, damages, loss, costs or expenses resulting from, arising out
of, or in any way related to injury, death, damage or loss to person or property
in or upon the Premises and the Property arising out of the use or occupancy of
the Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
the negligent acts or omissions or intentional misconduct of Tenant or any
person claiming by, through or under Tenant, or on account of any breach by
Tenant of its obligations under this Lease, or on account of or based upon
anything whatsoever done on the Premises, except if the same was caused by the
gross negligence or misconduct of Landlord or the Landlord Related Parties. In
respect of all of the foregoing, Tenant shall indemnify Landlord and the
Landlord Related Parties from and against all costs and expenses (including
reasonable attorneys’ fees), of whatever kind or nature incurred in or in
connection with any such claim, action or proceeding brought thereon; and, in
case of any action or proceeding brought against Landlord or the Landlord
Related Parties by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord. Landlord shall not
settle any such claim without first consulting with Tenant and obtaining the
consent of Tenant, which shall not be unreasonably withheld, conditioned or
delayed. The preceding indemnification shall expressly survive the expiration or
earlier termination of this Lease.

 

14

--------------------------------------------------------------------------------

 

 

  6.1.6 Landlord’s Right to Enter. Upon reasonable prior notice from Landlord or
its managing agent (except in emergencies) to permit Landlord and its agents to
enter into and examine the Premises at reasonable times during normal business
hours (except in emergencies) and to show the Premises (other than to
prospective tenants as set forth below in this Section 6.1.6), and to make
repairs to the Premises, and, during the last six (6) months prior to the
expiration of this Lease, to show the Premises to prospective tenants and to
keep affixed in suitable places notices of availability of the Premises.
Landlord shall use reasonable efforts to perform any regular maintenance work
and showings during normal business hours.         6.1.7

Personal Property at Tenant’s Risk. All of the furnishings, fixtures, equipment,
effects and property of every kind, nature and description of Tenant and of all
persons claiming by, through or under Tenant which, during the continuance of
this Lease or any occupancy of the Premises by Tenant or anyone claiming under
Tenant, may be on the Premises, shall be at the sole risk and hazard of Tenant
and if the whole or any part thereof shall be destroyed or damaged by fire,
water, dampness, rain or snow, or by leaks from any part of the Building or by
bursting or other defect of water pipes, steam pipes, or other pipes,
sprinklers, lighting fixtures or by vandalism, malicious mischief, theft, any
acts or omissions of any other tenant of the Property, or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord,
except to the extent caused by or due to the gross negligence or willful
misconduct of Landlord, and then only after (a) Tenant has given written notice
to Landlord (and to Landlord’s Mortgagee, if any) of the condition claimed to
constitute negligence, and (b) a reasonable time after the giving of such notice
has expired without Landlord having undertaken reasonable and practicable
measures to cure or correct such conditions. Pending correction by Landlord,
Tenant shall take all reasonably prudent temporary measures and safeguards to
prevent any injury, loss or damage to persons or property. In no event shall
Landlord be liable for any loss, the risk of which is covered by Tenant’s
insurance, or is required to be so covered by this Lease; nor shall Landlord or
the Landlord Related Parties be liable for any damage caused by any other person
in the Building or caused by operations in construction of any private, public,
or quasi-public work; nor shall Landlord be liable for any latent defect in the
Premises or in the Building.

        6.1.8 Payment of Landlord’s Cost of Enforcement. To pay on demand
Landlord’s expenses, including reasonable attorneys’ fees, incurred in enforcing
any obligation of Tenant under this Lease or in curing any default by Tenant
under this Lease as provided in Section 8.4.         6.1.9 Yield Up. At the
expiration of the Term or earlier termination of this Lease: to surrender all
keys to the Premises; to remove all of its trade fixtures, personal property and
equipment located in the Premises, including all HVAC equipment associated with
Tenant’s lab use and all cubicles whenever installed in the Premises; to deliver
to Landlord stamped architectural plans showing the Premises at yield up (which
may be the initial plans if Tenant has made no installations after the
Commencement Date); to remove such installations, alterations, and additions
made by Tenant or as Landlord may request (including computer and
telecommunications wiring and cabling, it being understood that if Tenant leaves
such wiring and cabling in a useable condition, Landlord, although having the
right to request removal thereof, is less likely to so request) and all Tenant’s
signs wherever located; to repair all damage caused by such removal and to yield
up the Premises (including all installations and improvements made by Tenant
except for trade fixtures and such of said installations or improvements as
Landlord shall request Tenant to remove), broom-clean and in the same good order
and repair in which Tenant is obliged to keep and maintain the Premises by the
provisions of this Lease, loss by fire or other casualty excepted.
Notwithstanding the foregoing, to the extent there are any alterations or other
modifications made by Tenant that are not typical of office space, light
manufacturing and/or research and development space. Landlord reserves the right
at the end of the Term to require Tenant to remove such alterations or
modifications and restore the affected areas to an open office configuration.
Any property not so removed shall be deemed abandoned and, if Landlord so
elects, deemed to be Landlord’s property, and may be retained or removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises and for use and occupancy during the period after the expiration of
the Term and prior to its performance of its obligations under this subsection
6.1.9. Tenant shall further indemnify Landlord against all loss, cost and damage
resulting from Tenant’s failure and delay in surrendering the Premises as above
provided.

 

15

--------------------------------------------------------------------------------

 

 

    If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a holdover rate of rent equal to two (2) times the Monthly
Fixed Rent Rate and Additional Rent on account of Operating Costs and Taxes last
due as of the day prior to the date of expiration or earlier termination of this
Lease, and shall otherwise be on the terms and conditions of this Lease as
applicable, except that in no event shall any extension option, right of first
offer or right of first refusal, or similar right or option be deemed applicable
to such tenancy at sufferance. In addition to any liabilities to Landlord
resulting from Tenant’s failure and delay in surrendering the Premises as above
provided, Tenant shall protect, defend, indemnify and hold Landlord harmless
from all loss, costs, and damages, direct and/or indirect, sustained by reason
of any such holding over.         6.1.10 Rules and Regulations. To comply with
the Rules and Regulations set forth in Exhibit D, and with all reasonable Rules
and Regulations hereafter made by Landlord, of which Tenant has been given
notice. Tenant shall cause all parties performing work on behalf of Tenant in or
about the Premises and Building to comply with the Construction Rules and
Regulations attached hereto as Exhibit D-1.         6.1.11 Estoppel Certificate.
Upon not less than ten (10) business days’ prior written request by Landlord, to
execute, acknowledge and deliver to Landlord a statement in writing, which may
be in the form attached hereto as Exhibit E or in another form reasonably
similar thereto, or such other form as Landlord may provide from time to time,
certifying, to the extent true and accurate, all or any of the following: (i)
that this Lease is unmodified and in full force and effect, (ii) whether the
Term has commenced and Fixed Rent and Additional Rent have become payable
hereunder and, if so, the dates to which they have been paid, (iii) whether or
not Landlord is in default in performance of any of the terms of this Lease,
(iv) whether Tenant has accepted possession of the Premises, (v) whether Tenant
has made any claim against Landlord under this Lease and, if so, the nature
thereof and the dollar amount, if any, of such claim, (vi) whether there exist
any offsets or defenses against enforcement of any of the terms of this Lease
upon the part of Tenant to be performed, and (vii) such further information with
respect to the Lease or the Premises as Landlord may reasonably request. Any
such statement delivered pursuant to this subsection 6.1.11 may be relied upon
by any prospective purchaser or mortgagee of the Premises, or any prospective
assignee of such mortgage. Tenant shall also deliver to Landlord such financial
information as may be reasonably required by Landlord to be provided to any
mortgagee or prospective purchaser of the Premises, provided such mortgagee or
purchaser first executes a non-disclosure agreement with Tenant, reasonably
acceptable to Tenant. If Tenant fails to deliver the estoppel certificate within
the required time period, and such failure continues for an additional five (5)
days following a second written request from Landlord, then Tenant shall be
obligated to pay to Landlord, as Additional Rent within twenty (20) days of
demand, a fee in the amount of $500.00 per day for each day that Tenant fails to
deliver the requested estoppel in the period beginning on the day after the
expiration of the initial 10-day period, and ending on the day Tenant actually
delivers the estoppel.

 

16

--------------------------------------------------------------------------------

 

 

  6.1.12 Landlord’s Expenses Re Consents. To reimburse Landlord promptly on
demand for all reasonable legal expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder.         6.1.13 
Intentionally Deleted.       6.2 Negative Covenants. Tenant covenants at all
times during the Term and such further time (prior or subsequent thereto) as
Tenant occupies the Premises or any part thereof:         6.2.1 Assignment and
Subletting. A. Not to assign, transfer, mortgage or pledge this Lease or to
sublease (which term shall be deemed to include the granting of concessions and
licenses and the like) all or any part of the Premises or permit this Lease or
the leasehold estate hereby created or any other rights arising under this Lease
to be assigned, transferred, pledged or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the occupancy of
the Premises by anyone other than Tenant without the prior written consent of
Landlord. In the event Tenant desires to assign this Lease or sublet any portion
or all of the Premises, Tenant shall notify Landlord in writing of Tenant’s
intent to so assign this Lease or sublet the Premises and the proposed effective
date of such subletting or assignment, and shall request in such notification
that Landlord consent thereto. Landlord may terminate this Lease in the case of
a proposed assignment, or suspend this Lease pro tanto for the period and with
respect to the space involved in the case of a proposed subletting, by giving
written notice of termination or suspension to Tenant, with such termination or
suspension to be effective as of the effective date of such assignment or
subletting. If Landlord does not so terminate or suspend, Landlord’s consent
shall not be unreasonably withheld, conditioned or delayed with respect to an
assignment or to a subletting, provided that the following conditions are met:

 

    (i) the assignee or subtenant shall use the Premises only for the Permitted
Uses;             (ii) the proposed assignee or subtenant has a net worth and
creditworthiness reasonably acceptable to Landlord; and             (iii) the
proposed assignee or subtenant is not then a tenant in the Park, or an entity
with which Landlord is negotiating or has negotiated with, within the preceding
six months regarding the possibility of leasing space in the Building or the
Park.             (iv) the proposed assignee or subtenant provides a
representation and warranty required under Section 10.12 below (OFAC
Compliance).

 

   

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or subtenant.

 

B. Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent. If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

 

C. If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part, after
appropriate adjustments to assure that all other payments called for hereunder
are appropriately taken into account and after deduction for reasonable
marketing expenses of Tenant in connection with the assignment or sublease, to
pay to Landlord as additional rent fifty (50%) percent of the excess of each
such payment of rent or other consideration received by Tenant promptly after
its receipt.

 

17

--------------------------------------------------------------------------------

 

 

   

D. If at any time during the Term of this Lease, there is a name change, Tenant
shall so notify Landlord and deliver evidence reasonably satisfactory to
Landlord documenting such name change. If, at any time during the Term of this
Lease, there is a transfer of a controlling interest in the shares or stock
which are not publicly traded upon a stock exchange, or the membership or
general partnership or other ownership interests of Tenant, or a restructuring
or reorganization of the Tenant entity, including any spin-off, Tenant shall so
notify Landlord and (whether or not Tenant so notifies Landlord) such transfer
restructuring or reorganization shall be deemed an assignment of this Lease
requiring Landlord’s consent as provided in this Section 6.2.1. “Controlling
interest” shall mean having ownership of fifty percent (50%) or more of the
outstanding voting stock of a corporation or other majority equity and control
interest if not a corporation and the possession of power to direct or cause the
direction of the management of such corporation or other entity.

 

E. Notwithstanding the foregoing provisions of Subsection 6.2.1, Tenant may
assign this Lease or sublet the Premises or any portion thereof, without
Landlord’s consent, to any corporation which controls or is controlled by
Tenant, or to any corporation into which or with which Tenant is merged or
consolidated, or to any corporation which purchases all or substantially all of
the assets of Tenant’s business, or to any corporation resulting from another
form of corporate reorganization, provided that (a) the assignee or sublessee
agrees to assume and perform, in full, the obligations of Tenant under this
Lease by written instrument reasonably satisfactory to Landlord (which
instrument shall be delivered to Landlord fifteen (15) days prior to the
effective date of any such transaction), (b) Tenant remains fully and primarily
liable under this Lease, (c) the use of the Premises remains unchanged, and (d)
the successor to Tenant will have on the effective date of the assignment or
sublease a net worth at least equal to or greater than the net worth that Tenant
had as of the Effective Date or immediately prior to the merger, consolidation,
acquisition, transfer or transaction permitted herein, and provided further that
proof satisfactory to Landlord of such net worth shall have been delivered to
Landlord at least fifteen (15) days prior to the effective date of any such
transaction.

 

F. The following terms and conditions shall apply to any subletting by Tenant of
all or any part of the Premises and shall be deemed included in all subleases
under this Lease whether or not expressly incorporated therein:

    

 

(i)

Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in all
rentals and income arising from any sublease of all or a portion of the Premises
heretofore or hereafter made by Tenant, and Landlord may collect such rent and
income and apply same toward Tenant’s obligations under this Lease; provided,
however, that until a default by Tenant hereunder shall occur under this Lease,
Tenant may, except as otherwise provided in this Lease, receive, collect and
enjoy the rents accruing under such sublease. Landlord shall not, by reason of
this or any other assignment of such sublease to Landlord, nor by reason of the
collection of the rents from a subtenant, be deemed liable to the subtenant for
any failure of Tenant to perform and comply with any of Tenant’s obligations to
such subtenant under such sublease. Tenant hereby irrevocably authorizes and
directs any such subtenant, upon receipt of a written notice from Landlord
stating that a default hereunder exists under this Lease, to pay to Landlord the
rents and other charges due and to become due under the sublease. The subtenant
shall rely upon any such statement and request from Landlord and shall pay such
rents and other charges to Landlord without any obligation or right to inquire
as to whether such breach exists and notwithstanding any notice from or claim
from Tenant to the contrary. Tenant shall have no right or claim against said
subtenant, or, until the breach has been cured, against Landlord, for any such
rents and other charges so paid by said subtenant to Landlord.

 

18

--------------------------------------------------------------------------------

 

 

 

(ii)

In the event of a default by Tenant in the performance of its obligations under
this Lease that results in a termination of this Lease, Landlord, at its option
and without any obligation to do so, may require any subtenant to attorn to
Landlord, in which event Landlord shall undertake the obligations of the
sublandlord under such sublease from the time of the exercise of said option to
the expiration of such sublease; provided, however, Landlord shall not be liable
for any prepaid rents or security deposit paid by such subtenant to Tenant or
for any other prior defaults or breaches of Tenant as sublandlord under such
sublease.

 

  6.2.2 Nuisance. Not to injure, deface or otherwise harm the Premises; nor
commit any nuisance; nor permit in the Premises any vending machine (except such
as is used for the sale of merchandise to employees of Tenant) or inflammable
fluids or chemicals (except such as are customarily used in connection with
standard office equipment); nor permit any cooking to such extent as requires
special exhaust venting; nor permit the emission of any objectionable noise or
odor; nor make, allow or suffer any waste; nor make any use of the Premises
which is improper, offensive or contrary to any law or ordinance or which will
invalidate any of Landlord’s insurance; nor conduct any auction, fire, “going
out of business” or bankruptcy sales.         6.2.3 Intentionally Deleted.      
  6.2.4 Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law. Business machines and mechanical
equipment which cause vibration or noise shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration, noise and annoyance.         6.2.5

 Installation, Alterations or Additions. Not to make any installations,
alterations or additions in, to or on the Premises nor to permit the making of
any holes in the walls, partitions, ceilings or floors nor the installation or
modification of any locks or security devices without on each occasion obtaining
the prior written consent of Landlord, and then only pursuant to plans and
specifications approved by Landlord in advance in each instance. Notwithstanding
the foregoing, Tenant may, without the prior consent of Landlord, (a) paint and
carpet the Premises and (b) make such other nonstructural, interior
installations or alterations not exceeding $5,000.00 in cost in the aggregate
during any calendar year, providing the same do not reduce the value of the
Property or impair the structural integrity of the Building or the systems,
mechanical or otherwise, serving the same, or involve penetrations of the
ceiling grid (or removal of the same), roof or exterior walls, and further
provided that Tenant shall furnish Landlord with as built plans upon completion
of such work. Tenant agrees to employ for any work one or more responsible
contractors of whom Landlord has given prior approval, which approval shall not
be unreasonably withheld or delayed, and whose labor will work without
interference with other labor working on the Property, and to cause such
contractors employed by Tenant to carry worker’s compensation insurance in
accordance with statutory requirements, Employers Liability Insurance at least
equal to the limits set forth in Section 4.2.4.1, and commercial general
liability insurance covering such contractors on or about the Premises in
amounts at least equal to the limits set forth in Section 1.1. All contractors
insurance shall name Landlord and the Landlord Related Parties and any Mortgagee
as additional insureds on a primary and non-contributory basis, and indemnifying
the parties so named against claims for death or injury to persons or damage to
property claimed to have occurred in the Premises or on the Property and shall
extend to completed operations coverage. Tenant shall cause its contractors to
submit certificates evidencing such coverage to Landlord prior to the
commencement of any such work. Tenant shall cause all contractors performing
work on behalf of Tenant in or about the Premises and Building to comply with
the Construction Rules and Regulations attached hereto as Exhibit E-1. Tenant
shall pay promptly when due the entire cost of any work to the Premises
undertaken by Tenant so that the Premises shall at all times be free of liens
for labor and materials, and at Landlord’s request Tenant shall furnish to
Landlord a bond or other security acceptable to Landlord assuring that any work
commenced by Tenant will be completed in accordance with the plans and
specifications theretofore approved by Landlord and assuring that the Premises
will remain free of any mechanics’ lien or other encumbrance arising out of such
work. In any event, Tenant shall within ten (10) days of notice from Landlord
bond against or discharge any mechanics’ liens or other encumbrances that may
arise out of such work. If Tenant shall fail to cause any such lien to be
discharged within such ten (10) day period, then in addition to any other
available right or remedy, Landlord may discharge the same, either by paying the
amount claimed to be due, or by bonding or otherwise. Any amount so paid, and
all costs and expenses so incurred by Landlord in connection therewith, shall
constitute Additional Rent hereunder. Tenant shall procure all necessary
licenses and permits at Tenant’s sole expense before undertaking such work. All
such work shall be done in a good and workmanlike manner employing materials of
good quality and so as to conform with all applicable zoning, building, fire,
health and other codes, regulations, ordinances and laws. Tenant shall save
Landlord harmless and indemnified from all injury, loss, claims or damage to any
person or property occasioned by or growing out of such work, and any liability,
loss, cost, damage and expense of every kind and nature incurred by reason of,
or arising out of any and all mechanic’s and other liens filed in connection
with any alterations or improvements.

 

19

--------------------------------------------------------------------------------

 

 

   

Not to grant a security interest in, or to lease, any personal property or
equipment being installed in the Premises, including, without limitation,
demountable partitions (the “Collateral”) without first obtaining an agreement
for the benefit of Landlord in the form attached hereto as Exhibit F, from the
secured party or lessor (“Secured Party”) that stipulates in the event either
the Lease is terminated or Tenant defaults in its obligations to Secured Party,
then (i) Secured Party will remove the Collateral within ten (10) business days
after notice from Landlord of the expiration or earlier termination of this
Lease, or within ten (10) business days after Secured Party notifies Landlord
that Secured Party has the right to remove the Collateral on account of Tenant’s
default in its obligations to Secured Party, (ii) Secured Party will restore the
area affected by such removal, and (iii) that a failure to so remove the
Collateral will subject such property to the provisions of subsection 6.1.9 of
the Lease.

        6.2.6 Abandonment. Not to abandon the Premises during the Term.        
6.2.7 Signs. Not without Landlord’s prior written approval to paint or place any
signs or place any curtains, blinds, shades, awnings, aerials, or the like,
visible from outside the Premises. Notwithstanding the foregoing, Tenant shall
be permitted to place two (2) identification signs on the Building exterior, at
Tenant’s expense, in conformance with Northwest Park’s sign policy and all
applicable laws, ordinances and regulations and subject to Landlord’s prior
approval of size, design and location (which shall not be unreasonably withheld
or delayed). Such signs shall be maintained in good repair by Tenant and removed
at the end of the Term, all at Tenant’s expense.         6.2.8 Parking and
Storage. Not to permit any storage of materials outside of the Premises; nor to
permit the use of the parking areas for either temporary or permanent storage of
trucks; nor permit the use of the Premises for any use for which heavy trucking
would be customary.      

 

ARTICLE 7
Casualty or Taking

 

7.1

Termination. In the event that (a) the Premises, or any material part thereof,
shall be taken by any public authority or for any public use, or (b) the
Premises shall be destroyed or damaged by fire or casualty, or by the action of
any public authority to the extent of more than 25% of the Rentable Floor Area
of the Premises, then this Lease may be terminated at the election of Landlord.
Such election, which may be made notwithstanding the fact that Landlord’s entire
interest may have been divested, shall be made by the giving of notice by
Landlord to Tenant within sixty (60) days after the date of the taking or
casualty. In the event that the Premises, in whole or in part, are destroyed or
damaged by fire or casualty, or by the action of public authority, and, in the
reasonable opinion of an independent architect or engineer selected by Landlord,
cannot be repaired or restored within one hundred eighty (180) days from the
date of the fire or casualty, then this Lease may be terminated at the election
of Landlord or Tenant, which election shall be made by the giving of notice to
the other party within thirty (30) days after the date the opinion of the
architect or engineer is made available to the parties. Notwithstanding the
foregoing, in the event all or a material part of the Premises is taken by any
public authority for any public use, Tenant shall have the right to terminate
this Lease by giving notice to Landlord and the Lease shall terminate as of the
date of vesting of title in the condemning authority.

 

20

--------------------------------------------------------------------------------

 

 

7.2

Restoration. If Landlord or Tenant does not elect to so terminate, this Lease
shall continue in force and a just proportion of the rent reserved, according to
the nature and extent of the damages sustained by the Premises, shall be
suspended or abated until the Premises, or what may remain thereof, shall be put
by Landlord in proper condition for use, which Landlord covenants to do with
reasonable diligence to the extent permitted by the net proceeds of insurance
recovered or damages awarded for such taking, destruction or damage and subject
to zoning and building laws or ordinances then in existence. “Net proceeds of
insurance recovered or damages awarded” refers to the gross amount of such
insurance or damages less the reasonable expenses of Landlord incurred in
connection with the collection of the same, including without limitation, fees
and expenses for legal and appraisal services. If Landlord shall not have
restored the Premises within one hundred eighty (180) days from the taking or
casualty, Tenant shall have the right to terminate this Lease by giving notice
of such termination to Landlord, effective at the expiration of thirty (30) days
from the giving of such notice; provided however, that such termination will be
rendered ineffective if, prior to the expiration of said 30-day period, Landlord
shall have completed such restoration.

   

7.3

Award. Irrespective of the form in which recovery may be had by law, all rights
to damages or compensation shall belong to Landlord in all cases except for
Tenant’s insurance proceeds allocable to personal property and business loss
and, in the case of a taking by a public authority, any awards made to Tenant
for its personal property, fixtures, and moving expenses. Except for such
awards, Tenant hereby grants to Landlord all of Tenant’s rights to such damages
and covenants to deliver such further assignments thereof as Landlord may from
time to time request.

   

7.4

Disbursement of Insurance Proceeds. That parties agree that Tenant’s property
insurance on any improvements in the Premises installed by or on behalf of
Tenant shall be adjusted and disbursed in accordance with this Subsection 7.4.
If a fire or other casualty occurs and this Lease is not terminated as a result
thereof, the Tenant’s insurance shall be adjusted by Tenant and the proceeds
thereof shall be paid to Landlord to fund the Landlord’s restoration work. If
the Lease is terminated as a result of a fire or other casualty, then Tenant’s
insurance shall be adjusted and the proceeds thereof shall be paid to Tenant,
provided, however, that Tenant agrees to pay Landlord for Landlord’s share of
the insurance proceeds attributable to the improvements in the Premises
installed by or on behalf of Tenant by Landlord and not yet paid for by Tenant
to Landlord (if any) at the time of such fire or casualty.

 

ARTICLE 8
Defaults

 

 

Events of Default. (a) If Tenant shall default in the performance of any of its
obligations to pay the Fixed Rent, Additional Rent or any other sum due Landlord
hereunder and if such default shall continue for ten (10) days after written
notice from Landlord designating such default or if within thirty (30) days
after written notice from Landlord to Tenant specifying any other default or
defaults Tenant has not commenced diligently to correct the default or defaults
so specified or has not thereafter diligently pursued such correction to
completion, or (b) if any assignment shall be made by Tenant in violation of the
provisions of Section 6.2.1 of this Lease, or (c) if any assignment shall be
made by Tenant or any guarantor of Tenant for the benefit of creditors, or (d)
if Tenant’s leasehold interest shall be taken on execution, or (e) if a lien or
other involuntary encumbrance is filed against Tenant’s leasehold interest or
Tenant’s other property, including said leasehold interest, and is not
discharged within ten (10) days thereafter, or (f) if a petition is filed by
Tenant or any guarantor of Tenant for liquidation, or for reorganization or an
arrangement under any provision of any bankruptcy law or code as then in force
and effect, or (g) if an involuntary petition under any of the provisions of any
bankruptcy law or code is filed against Tenant or any guarantor of Tenant and
such involuntary petition is not dismissed within thirty (30) days thereafter,
then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter without
demand or notice and with process of law enter into and upon the Premises or any
part thereof in the name of the whole and repossess the same as of landlord’s
former estate and expel Tenant and those claiming through or under Tenant and
remove its and their effects without being deemed guilty of any manner of
trespass and without prejudice to any remedies which might otherwise be used for
arrears of rent or prior breach of covenants, and/or Landlord may terminate this
Lease by sending written notice of termination to Tenant and this Lease shall
terminate and come to an end on the date of entry as aforesaid, or on the third
(3rd) day following the giving of such notice as fully and completely as if such
date were the date originally fixed for expiration of the Term of this Lease.
Tenant will quit and surrender the Premises to Landlord, but shall remain liable
as herein provided. Tenant hereby waives all statutory rights to the Premises
(including without limitation rights of redemption, if any, granted under any
present or future laws to the extent such rights may be lawfully waived).
Landlord, without notice to Tenant, may store Tenant’s effects, and those of any
person claiming through or under Tenant, at the expense and risk of Tenant, and,
if Landlord so elects, may sell such effects at public auction or private sale
and apply the net proceeds to the payment of all sums due to Landlord from
Tenant, if any, and pay over the balance, if any, to Tenant. Landlord shall use
reasonable efforts to provide Tenant with thirty (30) days prior notice of any
such auction or sale. No termination or repossession provided for in this
Section 8.1 shall relieve Tenant or any guarantor of Tenant of the liabilities
and obligations of Tenant under this Lease, all of which shall survive any such
termination or repossession.

 

21

--------------------------------------------------------------------------------

 

 

8.2

Remedies. A. In the event of termination or repossession, Tenant covenants to
pay punctually to Landlord Fixed Rent, Additional Rent and all other sums for
which Tenant is obligated in this Lease to pay and in the same manner and to the
same extent and at the same time as if this Lease had not been terminated. In
calculating the amounts to be paid by Tenant pursuant to the preceding sentence,
Tenant shall be credited with any amount paid to Landlord as compensation as set
forth below in this Section 8.2 and also with the net proceeds of any rent
obtained by Landlord by reletting the Premises, after deducting all Landlord’s
expense in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, reasonable attorney’s fees, and
expenses of preparing the Premises for such reletting.

      B. Landlord may elect to (i) relet the Premises or any part or parts
thereof, for a term or terms which may be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term and may
grant such concessions and free rent as Landlord in its sole judgment considers
advisable or necessary to relet the same and/or (ii) make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary to relet the same and no action of Landlord in
accordance with the foregoing or failure to relet or to collect rent under
reletting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid. However, Landlord shall use reasonable efforts to re-let the
Premises after Tenant vacates the Premises once this Lease is terminated on
account of a default by Tenant. For the purposes of this paragraph, marketing of
the Premises in a manner similar to the way Landlord markets its other premises
in the suburban market shall be deemed to satisfy Landlord's obligation to use
such "reasonable efforts." In no event shall Landlord be required (i) to solicit
or entertain negotiations with any other prospective tenants for the Premises
until Landlord obtains full and complete possession of the Premises including,
without limitation, the undisputed right to re-let the Premises free of any
claim of Tenant, (ii) to lease the Premises to a tenant whose proposed use, in
Landlord's bona fide judgment, would violate any restrictions by which Landlord
is bound, (iii) to re-let the Premises before leasing other comparable vacant
space in the Building, (iv) to lease the Premises for a rental less than the
current fair market rental then prevailing for similar office space in the
Building, or (v) to enter into a lease with any proposed tenant that does not
have, in Landlord's reasonable opinion, sufficient financial resources or
operating experience to operate the Premises in a manner comparable to other
tenants in the Building. In no event, however, shall Tenant's liability
hereunder be diminished or reduced if or to the extent such reasonable efforts
of Landlord to re-let are not successful.

 

22

--------------------------------------------------------------------------------

 

 

 

C. If this Lease is terminated under any of the provisions contained in Section
8.1, at the election of Landlord, and in lieu of full recovery by Landlord of
the sums payable under the foregoing provisions of this Section 8.2 (except for
the amount of any rent of any kind accrued and unpaid at the time of
termination), Landlord may by written notice to Tenant, elect to recover, and
Tenant shall thereupon pay forthwith to Landlord, as compensation, an amount
equal to the present value of the amount by which the payments of Fixed Rent and
Additional Rent payable for balance of the Term would exceed the fair rental
value of the Premises for the balance of the Term. In calculating the rent
reserved there shall be included, in addition to the Fixed Rent and Additional
Rent, the value of all other considerations agreed to be paid by Tenant for the
balance of the Term.

 

D. In the alternative, and in lieu of any other damages or indemnity and in lieu
of recovery by Landlord of all sums payable under all the foregoing provisions
of this Section 8.2, Landlord may by written notice to Tenant, at any time after
this Lease is terminated under any of the provisions contained in Section 8.1 or
is otherwise terminated for breach of any obligation of Tenant and before such
full recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the discounted present value of the aggregate of the
Fixed Rent and Additional Rent owing under this Lease for the remainder of the
Term following such termination (using a discount rate of 7%), plus the amount
of rent of any kind accrued and unpaid at the time of termination and less the
amount of any recovery by Landlord under the foregoing provisions of this
Section 8.2 up to the time of payment of such liquidated damages.

 

E. Nothing contained in this Lease shall, however, limit or prejudice the right
of Landlord to prove for and obtain in proceedings for bankruptcy or insolvency
by reason of the termination of this Lease, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, the damages are to be proved, whether or not the
amount be greater than, equal to, or less than the amount of the loss or damages
referred to above.

 

8.3

Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

   

8.4

Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated to,
cure, at any time, without notice, any default by Tenant under this Lease; and
whenever Landlord so elects, all costs and expenses incurred by Landlord,
including reasonable attorneys’ fees, in curing a default shall be paid, as
Additional Rent, by Tenant to Landlord on demand, together with lawful interest
thereon from the date of payment by Landlord to the date of payment by Tenant.

   

8.5

Effect of Waivers of Default. Any consent or permission by Landlord to any act
or omission which otherwise would be a breach of any covenant or condition
herein, shall not in any way be held or construed (unless expressly so declared)
to operate so as to impair the continuing obligation of any covenant or
condition herein, or otherwise, except as to the specific instance, operate to
permit similar acts or omissions.

   

8.6

No Waiver, etc. The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been a waiver of such breach by Landlord. No consent or waiver, express or
implied, by Landlord to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

23

--------------------------------------------------------------------------------

 

 

8.7

No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than the
Fixed Rent, Additional Rent or any other charge then due shall be deemed to be
other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

 

ARTICLE 9
Rights of Mortgage Holders

 

9.1

Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Property for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Property for the purpose of foreclosure, such holder
shall have all the rights of Landlord. No such holder of a mortgage shall be
liable either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Property for the purpose of
foreclosure. Upon entry for the purpose of foreclosure, such holder shall be
liable to perform all of the obligations of Landlord, subject to and with the
benefit of the provisions of Section 10.4, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the equity of the Property.

      The covenants and agreements contained in this Lease with respect to the
rights, powers and benefits of a holder of a mortgage (particularly, without
limitation thereby, the covenants and agreements contained in this Section 9.1)
constitute a continuing offer to any person, corporation or other entity, which
by accepting a mortgage subject to this Lease, assumes the obligations herein
set forth with respect to such holder; such holder is hereby constituted a party
of this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2

Lease Superior or Subordinate to Mortgages. It is agreed that the rights and
interest of Tenant under this Lease shall be (i) subject or subordinate to any
present or future mortgage or mortgages and to any and all advances to be made
thereunder, and to the interest of the holder thereof in the Premises or any
property of which the Premises are a part if Landlord shall elect by notice to
Tenant to subject or subordinate the rights and interest of Tenant under this
Lease to such mortgage or (ii) prior to any present or future mortgage or
mortgages, if Landlord shall elect, by notice to Tenant, to give the rights and
interest of Tenant under this Lease priority to such mortgage; in the event of
either of such elections and upon notification by Landlord to that effect, the
rights and interest of Tenant under this Lease should be deemed to be
subordinate to, or have priority over, as the case may be, said mortgage or
mortgages, irrespective of the time of execution or time of recording of any
such mortgage or mortgages (provided that, in the case of subordination of this
Lease to any future mortgages, the holder thereof agrees not to disturb the
possession of Tenant so long as Tenant is not in default hereunder and Tenant
and such holder execute a commercially reasonable subordination, non-disturbance
and attornment agreement in the holder’s usual and customary form). Tenant
agrees it will, upon not less than ten (10) days’ prior written request by
Landlord, execute, acknowledge and deliver any and all commercially reasonable
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination or priority. If Tenant fails to deliver such
documentation within the required time period, and such failure continues for an
additional five (5) days following a second written request from Landlord, then
Tenant shall be obligated to pay to Landlord, as Additional Rent within twenty
(20) days of demand, a fee in the amount of $500.00 per day for each day that
Tenant fails to deliver the requested documentation in the period beginning on
the day after the expiration of the initial 10-day period and ending on the day
Tenant actually delivers the documentation. Any Mortgage to which this Lease
shall be subordinated may contain such terms, provisions and conditions as the
holder deems usual or customary. Landlord shall use reasonable efforts to obtain
a so-called non-disturbance for the benefit of Tenant from its current lender on
said lender’s usual and customary form.

 

24

--------------------------------------------------------------------------------

 

 

ARTICLE 10
Miscellaneous Provisions

 

10.1

Notices from One Party to the Other. All notices required or permitted hereunder
shall be in writing and addressed, if to the Tenant, at the Original Notice
Address of Tenant or such other address as Tenant shall have last designated by
notice in writing to Landlord and, if to Landlord, at the Original Notice
Address of Landlord or such other address as Landlord shall have last designated
by notice in writing to Tenant. Any notice shall be deemed duly given upon
receipt or rejection when mailed to such address postage prepaid, by registered
or certified mail, return receipt requested, or on the next business day after
being deposited with a nationally recognized overnight courier service for
delivery to such address, or when delivered to such address by hand.

   

10.2

Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

   

10.3

Lease not to be Recorded. Tenant agrees that it will not record this Lease. Both
parties shall, upon the request of either, execute and deliver a notice or short
form of this Lease in such form, if any, as may be permitted by applicable
statute. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact (which appointment shall survive termination of the Term of
this Lease) with full power of substitution to execute, acknowledge and deliver
a notice of termination of lease in Tenant’s name if Tenant fails, within 10
days after request therefor, to either execute, acknowledge or deliver such
notice of termination or give Landlord written notice setting forth the reasons
why Tenant is refusing to deliver such notice of termination.

   

10.4

Limitation of Landlord’s Liability. The term “Landlord” as used in this Lease,
so far as covenants or obligations to be performed by Landlord are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of the Property, and in the event of any transfer or transfers of title
to said property, the Landlord (and in case of any subsequent transfers or
conveyances, the then grantor) shall be concurrently freed and relieved from and
after the date of such transfer or conveyance, without any further instrument or
agreement of all liability as respects the performance of any covenants or
obligations on the part of the Landlord contained in this Lease thereafter to be
performed, it being intended hereby that the covenants and obligations contained
in this Lease on the part of Landlord, shall, subject as aforesaid, be binding
on the Landlord, its successors and assigns, only during and in respect of their
respective successive periods of ownership of said leasehold interest or fee, as
the case may be. Tenant, its successors and assigns, shall not assert nor seek
to enforce any claim for breach of this Lease against any of Landlord’s assets
other than Landlord’s interest in the Property and in the rents, issues and
profits thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability or claim against Landlord under this Lease, it
being specifically agreed that in no event whatsoever shall Landlord (which term
shall include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, managers, members or stockholders of
Landlord) ever be personally liable for any such liability.

   

10.5

Force Majeure. In any case where either party hereto is required to do any act,
delays caused by or resulting from Acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather, or other causes
beyond such party’s reasonable control (any of the foregoing causes being
referred to herein as “Force Majeure”) shall not be counted in determining the
time during which work shall be completed, whether such time be designated by a
fixed date, a fixed time or a “reasonable time,” and such time shall be deemed
to be extended by the period of such delay. Tenant’s inability to pay any sums
due Landlord hereunder shall in no way be affected or excused by any of the
foregoing causes and shall in no event be deemed a Force Majeure event.

 

25

--------------------------------------------------------------------------------

 

 

10.6

Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty (30)
days or such additional time as is reasonably required to correct any such
default after written notice has been given by Tenant to Landlord (and to all
mortgagees of which Tenant has notice) specifying the nature of Landlord’s
alleged default. Notwithstanding any provision contained herein, in no event
shall Landlord ever be liable to Tenant, or any person claiming by, through or
under Tenant, for any special, indirect, incidental or consequential damages, or
for any lost profits. Tenant shall have no right to terminate this Lease for any
default by Landlord hereunder and no right, for any such default, to offset or
counterclaim against any rent due hereunder.

   

10.7

Brokerage. Tenant warrants and represents that it has dealt with no broker in
connection with the consummation of this Lease, other than The Stevens Group and
in the event of any brokerage claims against Landlord predicated upon prior
dealings with Tenant, Tenant agrees to defend the same and indemnify and hold
Landlord harmless against any such claim. Tenant shall be solely responsible for
payment of any commissions due any brokers with whom Tenant dealt in connection
with this Lease.

   

10.8

Applicable Law and Construction; Merger; Jury Trial. This Lease shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and, if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby. This Lease
and the Exhibits attached hereto and forming a part hereof constitute all the
covenants, promises, agreements, and understandings between Landlord and Tenant
concerning the Premises and the Building and there are no covenants, promises,
agreements or understandings, either oral or written, between them other than as
are set forth in this Lease. Neither Landlord nor Landlord's agents shall be
bound to any representations with respect to the Premises, the Building or the
Property except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease. The titles of the
several Articles and Sections contained herein are for convenience only and
shall not be considered in construing this Lease. Tenant shall and does hereby
waive trial by jury in any action, proceeding, or claim brought by or against
Landlord regarding any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy of
the Premises. Unless repugnant to the context, the words “Landlord” and “Tenant”
appearing in this Lease shall be construed to mean those named above and their
respective heirs, executors, administrators, successors and assigns, and those
claiming through or under them respectively. If there be more than one person or
entity named as tenant, the obligations imposed by this Lease upon Tenant shall
be joint and several.

   

10.9

Authority. In the event the Tenant is a corporation, partnership or limited
liability company, Tenant hereby represents and warrants that: the Tenant is a
duly constituted corporation, partnership or limited liability company, as the
case may be, qualified to do business in the Commonwealth of Massachusetts; that
the person executing this Lease is duly authorized to execute and deliver this
Lease on behalf of said corporation(s), partnership(s) or limited liability
company(ies); and that the by-laws of Tenant authorize to enter into this Lease.

   

10.10

Counterparts. This Lease shall not be valid and binding until executed and
delivered by Landlord and may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. Any facsimile or other electronic transmittal of original
signature versions of this Lease shall be considered to have the same legal
effect as execution and delivery of the original document and shall be treated
in all manner and respects as the original document.

 

26

--------------------------------------------------------------------------------

 

 

10.11

OFAC Compliance. Tenant hereby warrants and represents that: (a) neither Tenant
nor any of its affiliates does business with, sponsors, or provides assistance
or support to, the government of, or any person located in, any country, or with
any other person, targeted by any of the economic sanctions of the United States
administered by The Office of Foreign Assets Control (“OFAC”); Tenant is not
owned or controlled (within the meaning of the regulations promulgating such
sanctions or the laws authorizing such promulgation) by any such government or
person; and any payments and/or proceeds received by Tenant under the terms of
this Lease will not be used to fund any operations in, finance any investments
or activities in or make any payments to, any country, or to make any payments
to any person, targeted by any of such sanctions; (b) no funds tendered to
Landlord by Tenant under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws; (c)
neither Tenant, nor any person controlling, controlled by, or under common
control with, Tenant, nor any person having a beneficial interest in Tenant, nor
any person for whom Tenant is acting as agent or nominee, nor any person
providing funds to Tenant in connection with this Lease (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws; (ii) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; (iii)
has had any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws; (iv) is a person or entity that resides or has a place of
business in a country or territory which is designated as a Non-Cooperative
Country or Territory by the Financial Action Task Force on Money Laundering, or
whose subscription funds are transferred from or through such a jurisdiction;
(v) is a “Foreign Shell Bank” within the meaning of the Patriot Act (i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision); (vi) is a person or entity that resides in, or
is organized under the laws of, a jurisdiction designated by the Secretary of
the Treasury under Section 311 or 312 of the Patriot Act as warranting special
measures due to money laundering concerns; (vii) is an entity that is designated
by the Secretary of the Treasury as warranting such special measures due to
money laundering concerns; or (viii) is a person or entity that otherwise
appears on any US.-government provided list of known or suspected terrorists or
terrorist organizations. For purposes of this representation, the term
“Anti-Money Laundering Laws” shall mean all laws, regulations and executive
orders, state and federal, criminal and civil, that (1) limit the use of and/or
seek the forfeiture of proceeds from illegal transactions; (2) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (3) require identification and documentation of the
parties with whom a financial institution conducts business; or (4) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations,
and sanctions shall include, without limitation, the USA PATRIOT Act of 2001,
Pub. L. No. 107-56 (the “Patriot Act”), Executive Order 13224, the Bank Secrecy
Act, 31 U.S.C. Section 531 et. seq., the Trading with the Enemy Act, 50 U.S.C.
App. Section 1 et. seq., the International Emergency Economic Powers Act, 50
U.S.C. Section 1701 et. seq., the OFAC-administered economic sanctions, and laws
relating to prevention and detection of money laundering in 18 U.S.C. Sections
1956 and 1957.

 

10.12

Execution and Delivery.This Lease shall only become effective and binding upon
full execution hereof by Landlord and Tenant, and delivery of a signed copy to
Tenant.

 

ARTICLE 11
Hazardous Materials

 

11.1

No Releases of Hazardous Materials. Tenant covenants and agrees not to use,
release, dispose, manufacture, store, or transport any Hazardous Materials
(hereinafter defined) at, on, under or from the Premises and the Property except
in compliance with any and all laws, regulations, ordinances or orders
promulgated, and as may be amended, by any governmental authority having
jurisdiction over the Hazardous Materials or the Property (collectively, “Legal
Requirements”), and except for those Hazardous Materials used in the ordinary
course of Tenant’s business, but only in compliance with all applicable Legal
Requirements and any reasonable requirements of Landlord (such as requirements
for fencing or other locked enclosures). Tenant shall comply with all
governmental reporting requirements with respect to Hazardous Materials and all
chemicals and flammable substances (in whatever form) used by Tenant in its
business operations, and shall deliver to Landlord copies of all such reports.
In the event that a release or threat of release of Hazardous Materials occurs
at, from or upon the Premises or Property during the term of this Lease, Tenant
shall at its expense perform all actions required under any and all applicable
Legal Requirements to assess, contain, remove or respond to such release or
threat of release; provided, however, that Tenant’s work or actions hereunder
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing sentence, in the event of
an environmental emergency whereby a governmental authority having jurisdiction
has directed or Legal Requirements specify Tenant to take immediate action to
report and/or to contain, remove or respond to a release or threat of release,
and provided Tenant has used reasonable efforts to contact Landlord for approval
as aforesaid and Landlord has failed to timely respond to Tenant, Tenant shall
be permitted to take such immediate action and shall use best efforts to inform
Landlord of the actions so taken, it being understood and agreed that any
further actions beyond the emergency action shall still require Landlord’s
approval as aforesaid. The term “Hazardous Materials” shall mean any and all
materials defined or classified as “hazardous materials” “hazardous waste,”
“hazardous substance,” “toxic substance,” “hazardous pollutant,” “toxic
pollutant” or “oil” under 42 U.S.C. §9601 et. seq. (CERCLA), 42 U.S.C. §6901 et.
seq. (RCRA), M.G.L. c. 21C or M.G.L. c. 21E and any regulations promulgated
pursuant to those statutes, all as amended.

 

27

--------------------------------------------------------------------------------

 

 

11.2

Notices of Release of Hazardous Materials. Tenant shall promptly notify Landlord
in writing of all spills, releases or threat of release of Hazardous Materials
caused by or involving Tenant or its business operations, and all notices,
orders, fines or communications of any kind received by Tenant from any
governmental authority or third party concerning the presence or suspected
presence of Hazardous Materials on the Premises or the Property, the migration
or suspected migration of Hazardous Materials from the Premises or the Property
to other property, or the migration or suspected migration of Hazardous
Materials from other property to the Premises or the Property.

   

11.3

Landlord’s Right to Inspect. Landlord, its officers, employees, contractors and
agents shall have the right, but not the duty, to inspect areas of the Premises,
Building and Property to determine whether Tenant is complying with CERCLA,
RCRA, Chapter 21C, Chapter 21E, and other state and federal environmental laws,
or regulations promulgated pursuant to any of the foregoing, as amended.
Landlord shall use reasonable efforts to minimize interference with Tenant’s
business, but shall not be liable for any interference caused thereby, provided
Landlord shall have used such reasonable efforts. Landlord shall use reasonable
efforts to perform such inspections pursuant to this Section 11.3 during normal
business hours.

   

11.4

Landlord’s Right to Audit. Tenant shall permit Landlord, its employees and its
agents (including its environmental consultant), access to all areas of the
Premises for the purposes of conducting an environmental assessment or
inspection during regular business hours, or during other hours either by
agreement of the parties or in the event of an environmental emergency. In the
event Landlord shall exercise its rights under this Section 11.4, (i) Landlord
shall use reasonable efforts to minimize interference with Tenant’s business,
but shall not be liable for any interference caused thereby, provided Landlord
shall have used such reasonable efforts; and (ii) except in the case of an
environmental emergency, Landlord shall exercise said assessment or inspection
right no more than one time during any 12 month period of the term, provided,
however, that said limitation of one audit every 12 months (a) shall not apply
and be counted towards any assessments or inspections required by any lender of
Landlord; and (b) shall be deemed void and of no force and effect in the event
Landlord has a reasonable belief that a release or threat of release of
Hazardous Materials or a violation of a Legal Requirement existed or exists at,
on, under or from the Premises or the Property.

   

11.5

Tenant Audit. Landlord shall have the right, from time to time, during the term
of this Lease (provided that Landlord has a reasonable belief that Hazardous
Materials are present on the Property and are in violation of any Legal
Requirements and has delivered to Tenant evidence to support such belief) and
upon the expiration of the term of this Lease, to require that Tenant hire, and
in such event, Tenant shall at its own expense hire, an environmental consultant
satisfactory to Landlord to undertake an environmental assessment, inspection
and/or sampling at the Property to determine whether Hazardous Materials have
been released during the term of the Lease.

 

28

--------------------------------------------------------------------------------

 

 

11.6

Remediation. Should the assessment, inspection or sampling performed pursuant to
Sections 11.4 or 11.5 above, or any other assessment, inspection or sampling,
reveal that there has been a release or threat of release of Hazardous Materials
by Tenant or its employees, agents or contractors, then Tenant shall, at its
expense, undertake all response actions required by Landlord or any Legal
Requirement, and Tenant shall promptly thereafter restore any areas damaged or
affected by such response actions.

   

11.7

Tenant’s Reporting Requirements; Management and Safety Plan. No later than
thirty (30) days prior to the Commencement Date, Tenant shall submit to Landlord
a list that specifies the materials that Tenant will use or store on the
Premises in the ordinary course of its business. Tenant shall provide Landlord
with an updated list every twelve (12) months. Any additions to said list will
be subject to the approval of Landlord, which shall not be unreasonably withheld
or delayed, provided, however, that Landlord’s approval shall not be required if
said materials are being used solely and exclusively by Tenant and in connection
with the research and development and manufacturing of medical devices. In all
other cases, Landlord’s approval shall be required. No later than thirty (30)
days prior to the Commencement Date, Tenant shall at its expense prepare and
deliver to Landlord and Landlord’s environmental consultant for their review and
approval a so-called “Chemical Management and Facility Safety Plan” (the
“Plan”). Tenant shall amend the Plan if requested by Landlord. Tenant shall
operate its business at the Premises in accordance with the procedures and
practices set forth in said Plan, and shall promptly remedy from time to time
any practices, procedures or conditions, at Tenant’s expense, that violate, or
which in the reasonable judgment of Landlord or its consultant, would with the
passage of time violate, the provisions of this Article 11.

   

11.8

Indemnification. Tenant agrees to indemnify and save Landlord harmless from all
claims, liability, loss or damage to the extent arising on account of the use,
release, threat of release, holding, handling, transport, storage, or disposal
of Hazardous Materials by Tenant, its employees, agents or contractors at, on,
upon or from the Premises or Property from and after the Date of this Lease,
including, without limitation, liability under any federal, state, or local
laws, requirements and regulations, or damage to any of the systems of the
Building or the Property. The provisions of this Section 11.8 shall survive the
expiration or earlier termination of this Lease.

   

11.9

Notice to Tenant. Landlord shall use reasonable efforts to notify Tenant of any
release of Hazardous Materials by any other tenants of the Park on any
properties owned by Landlord which abut the Property provided Landlord first has
knowledge of the same.

 

 

 

 

Signatures appear on the immediately following page

 

29

--------------------------------------------------------------------------------

 

 

WITNESS the execution hereof under seal as of the Effective Date:

 

LANDLORD:

NWP RETAIL 18 LLC,

a Massachusetts limited liability company

 

  By: NWP Retail, LLC,       a Massachusetts limited liability company         
          By: NWP Capital, LLC,       a Massachusetts limited liability
company,      its Sole Member and Authorized Signatory               By: /s/
Adele Olivier       Name: Adele Olivier       its Manager and not individually  
                      By: /s/ Peter Nordblom       Name: Peter Nordblom      
its Manager and not individually                         By: /s/ Crosby Nordblom
      Name: Crosby Nordblom       its Manager and not individually

 

 

TENANT:

 

LEMAITRE VASCULAR, INC.

 

 

 

By:     /s/ Joseph P. Pellegrino, Jr.     

Name: Joseph P. Pellegrino, Jr.

Title: Chief Financial Officer

 

30

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PLAN SHOWING THE PREMISES

[ex_166228img001.jpg]

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

COMMENCEMENT DATE NOTIFICATION

 

 

To:_____________________________

 

_________________(“Landlord”) and ______________(“Tenant”) are parties to a
lease (“Lease”) dated ______________________, 201_, of premises in a building
known as __________________________, Massachusetts. Landlord hereby notifies
Tenant that the Commencement Date is ___________________________;
_________________________ and the Rent Commencement Date is
______________________. Although not required for this notification to be
effective, we would appreciate you confirming the foregoing by signing the
enclosed copy of this letter and returning it to us.

 

 

  ________________________________________________   (Landlord)          
By:_____________________________________________

 

 

 

Confirmed:

 

 

 

__________________________________
(Tenant)

 

By:________________________________

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

INTERIOR UPGRADES

 

 

 

Landlord shall perform the following interior upgrades to the Premises:

 

 

●

Install new tile flooring in the existing bathrooms.

 

 

●

Remove existing kitchenette millwork and replace with new millwork (upper and
lower cabinets) and new VCT flooring in the existing kitchen area.

 

 

●

Install a 10’ x 12’ overhead door on the East side of the Building.

 

 

●

Install a 6’ x 8’ Advance Lift Surface Mount Interior Dock Lift

 

 

●

Install partitions around the loading dock as shown on Exhibit C-1, with double
doors.

 

 

 

Landlord shall also perform the following upgrades to the office area on the
North side of the Building (shaded in gray on Exhibit C-1);

 

 

●

Replace the lights with LED fixtures.

 

 

●

Spray paint the existing ceiling and tile grid.

 

 

●

Remove existing carpet/VCT and replace with new carpet tile.

 

 

●

Remediate any asbestos found underneath VCT, as needed. Carpeted areas
throughout the Premises should not require remediation, but Landlord will
remediate if needed.

 

 

●

Repaint the walls and doorframes.

 

All work described in this Exhibit C shall be performed using building standard
materials and in accordance with Building standards.

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

INTERIOR UPGRADES

 

[ex_166228img002.jpg]

 

C-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

RENDERING SHOWING EXTERIOR BUILDING WORK

[ex_166228img003.jpg]

 

C-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.

The sidewalks, entrances, passages, corridors, vestibules, halls, in or about
the Building shall not be obstructed by Tenant.

 

2.

Tenant shall not place objects against glass partitions, doors or windows which
would be unsightly from the Building corridor or from the exterior of the
Building.

 

3.

If Tenant’s use of the Premises causes any increase above normal insurance
premiums on the Building, Tenant shall be responsible to pay to Landlord the
amount of any increase in the insurance premiums.

 

4.

No bicycles, vehicles, or animals of any kind shall be brought into or kept in
or about the Premises. No space in the Building shall be used for the sale of
merchandise of any kind at auction or for storage thereof preliminary to such
sale.

 

5.

Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

 

6.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed and constructed and no
sweepings, rubbish, rags, acid or like substance shall be deposited therein. All
damages resulting from any misuse of the fixtures shall be borne by the Tenant.

 

7.

Landlord reserves the right to establish, modify, and enforce reasonable parking
rules and regulations, provided such rules and obligations do not diminish
Tenant’s rights under the Lease.

 

8.

Landlord reserves the right at any time to rescind, alter or waive any rule or
regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper, provided such rules and regulations do not diminish
Tenant’s rights under the Lease.

 

9.

Tenant acknowledges that the Building has been designated a non-smoking
building. At no time shall Tenant permit its agents, employees, contractors,
guests or invitees to smoke in the Building or, except in specified locations,
directly outside the Building.

 

10.

The normal business hours for the Building are 7:00 A.M. to 6:00 P.M. on Mondays
through Fridays, excluding holidays on which the Building is closed.

 

D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

 

CONSTRUCTION RULES AND REGULATIONS

 

1.     All work shall be performed in accordance with all applicable state laws
and in accordance with all requirements and codes of the Town of Burlington and
guidelines of Landlord’s managing agent, Nordblom Management Company (”Building
Management”).

 

2.     Certificates of Insurance in compliance with the requirements of Section
6.2.5 of the Lease must be provided from general contractor (“Contractor”) and
its subcontractors at a minimum of seven (7) days prior to the commencement of
any work.

 

3.     At least three (3) weeks before construction, Contractor must schedule a
pre-construction meeting with the Landlord’s project management team. Meeting
materials should include detailed schedules; addresses and telephone numbers of
supervisors, contractors and subcontractors: copies of permits; proof of current
insurance (including all subcontractors); and notice of any contractor's
involvement in a labor dispute. Contractor shall supply Building Management with
a copy of all permits prior to start of any work.

 

4.     Contractor is required to keep and make available a daily log of
personnel entering and exiting the premises. Building Management will provide
access cards and keys to direct employees of Contractor. Contractor shall be
responsible for providing access to sub-contractors. Building Management
reserves the right to restrict access further at any point, and for any reason.

 

5.     INTENTIONALLY OMITTED.

 

6.     Testing of sprinkler system, fire protection system, demolition, coring,
and any other similar type work must be coordinated through Building Management
with ten (10) days prior notice. Work on any system within the Building shall be
coordinated with Building Management.

 

7.     No storage of any items allowed in any outdoor area. The Contractor is
responsible for leaving the outdoor area in “broom clean” condition. The
Contractor will incur costs for the clean-up for areas left dirty. Rubbish
cannot be stored in any outdoor area.

 

8.     Prior to any building management control work commencing that shall
impact the existing Building and control network, Building Management’s
representative shall need to be consulted.

 

9.     If taking the Building fire alarm points offline is required in
connection with any work, the cost of such service will be billable to the
Contractor. Contractor can choose to have their subcontractor handle taking the
fire alarm points or panel offline, provided the sub-contractor is licensed to
do so, and works within the requirements and codes of the Town of Burlington
Fire Department.

 

10.     Admittance to the roof of the Building is allowed only upon the prior
written consent of Building Management. Admittance for the duration of the
project may be accommodated, but specific conditions for controlled access may
apply.

 

11.     There is a “No Smoking Policy” in effect for all areas of the Building,
with the exception of the smoking areas designated at each building. Any
personnel caught in violation of this policy will be asked to leave the premises
immediately.

 

12.     Contractor will be responsible for daily removal of waste foods, milk,
coffee and soft drink containers, etc. Building trash receptacles are not to be
used.

 

13.     There will be no radios on the job site.

 

14.     All workers are required to wear a shirt, shoes, and full length
trousers.

 

15.     There will be no yelling or boisterous activities; nor is alcohol or
controlled substances allowed or tolerated. Individuals under the influence or
in possession of such will be prosecuted.

 

D-1-1

--------------------------------------------------------------------------------

 

 

16.     Contractor shall post no signs without Building Management’s expressed
prior approval which may be withheld for any reason.

 

17.     Contractor shall complete work without disruption from labor disputes
and in harmony with other trades.

 

18.     The Construction Rules and Regulations are subject to change in
Landlord’s sole discretion.

 

19.     Landlord reserves the right to prohibit access to the Building by any
contractors who fail to comply with these Construction Rules and Regulations.

 

D-1-2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

TENANT ESTOPPEL CERTIFICATE

 

TO: _______________________ (“Mortgagee” or “Purchaser”)

 

THIS IS TO CERTIFY THAT:

 

1.

The undersigned is the tenant (the “Tenant”) under that certain lease (the
“Lease”) dated __________, 20__, by and between ____________ as landlord (the
“Landlord”), and the undersigned, as Tenant, covering those certain premises
commonly known and designated as _______________ (the “Premises”) in the
building located at ______________, ________________, Massachusetts.

 

2.

The Lease is attached hereto as Exhibit A and (i) constitutes the entire
agreement between the undersigned and the Landlord with respect to the Premises,
(ii) is the only Lease between the undersigned and the Landlord affecting the
Premises and (iii) has not been modified, changed, altered or amended in any
respect, except (if none, so state):
_____________________________________________________
_____________________________________________________
_____________________________________________________

 

3.

The undersigned has accepted and now occupies the Premises as of the date
hereof, and all improvements, if any, required by the terms of the Lease to be
made by the Landlord have been completed and all construction allowances to be
paid by Landlord have been paid. In addition, the undersigned has made no
agreement with Landlord or any agent, representative or employee of Landlord
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other economic inducement or concession except (if none, so state):
_____________________________________________________
_____________________________________________________
_____________________________________________________

 

 

(1)

The Term of the Lease began (or is scheduled to begin) on _________ ,20___ and
will expire on _________, 20__;

 

 

(2)

The fixed rent for the Premises has been paid to and including _______________,
20__;

 

 

(3)

The fixed rent being paid pursuant to the Lease is at the annual rate of
$____________; and

 

 

(4)

The escalations payable by Tenant under the Lease are currently $______, based
on a pro rata share of ______%, and have been reconciled through _______, 20__.

 

4.

(i) No party to the Lease is in default, (ii) the Lease is in full force and
effect, (iii) the rental payable under the Lease is accruing to the extent
therein provided thereunder, (iv) as of the date hereof the undersigned has no
charge, lien or claim of off-set (and no claim for any credit or deduction)
under the Lease or otherwise, against rents or other charges due or to become
due thereunder or on account of any prepayment of rent more than one (1) month
in advance of its due date, and (v) Tenant has no claim against Landlord for any
security, rental, cleaning or other deposits, except (if none, so state):
_____________________________________________________
_____________________________________________________
_____________________________________________________

 

5.

Since the date of the Lease there are no actions, whether voluntary or
otherwise, pending against the undersigned under the bankruptcy, reorganization,
arrangement, moratorium or similar laws of the United States, any state thereof
of any other jurisdiction.

 

6.

Tenant has not sublet, assigned or hypothecated or otherwise transferred all or
any portion of Tenant’s leasehold interest.

 

E-1

--------------------------------------------------------------------------------

 

 

7.

Neither Tenant nor Landlord has commenced any action or given or received any
notice for the purpose of terminating the Lease, nor does Tenant have any right
to terminate the Lease, except (if none, so state):

 

8.

Tenant has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises or the real property of which the
Premises are a part. Tenant has no right to renew or extend the Term of the
Lease or expand the Premises except (if none, so state):

 

9.

The undersigned acknowledges that the parties named herein are relying upon this
estoppel certificate and the accuracy of the information contained herein in
making a loan secured by the Landlord’s interest in the Premises, or in
connection with the acquisition of the Property of which the Premises is a part.

 

EXECUTED UNDER SEAL AS OF _____________, 20__.

 

TENANT:

 

_____________________________________

 

By:     ________________________________
Name:
Title:
Duly Authorized

 

E-2

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

LANDLORD’S CONSENT AND WAIVER

 

WHEREAS, _________________________ (the "Tenant") has or is about to enter into
certain financing agreements with ___________ ______________________ (the
"Bank") pursuant to which the Bank has been or may be granted a security
interest in certain property of the Tenant; and

 

WHEREAS, Tenant is the tenant, pursuant to a lease agreement by and between
Tenant and the undersigned (the "Landlord") dated as of ___________________ (the
"Lease"), of certain demised premises contained in the building located at the
following address:

 

                             

 

and more particularly described in the Lease (the "Premises");

 

NOW, THEREFORE, for valuable consideration, the Landlord agrees, for as long as
Tenant remains indebted to the Bank, as follows:

 

(a)     Landlord acknowledges and agrees that the personal property of Tenant
(which for purposes hereof shall not include computer wiring, telephone wiring
and systems, and demountable partitions) in which the Bank has been granted a
security interest (the "Bank Collateral") may from time to time be located on
the Premises;

 

(b)     Landlord subordinates, waives, releases and relinquishes unto the Bank,
its successors or assigns, all right, title and interest, if any, which the
Landlord may otherwise claim in and to the Bank Collateral, except as provided
in subparagraph (d) hereinbelow;

 

(c)     Upon providing the Landlord with at least five (5) business days' prior
written notice that Tenant is in default of its obligations to the Bank, the
Bank shall then have the right to enter the Premises during business hours for
the purpose of removing said Bank Collateral, provided (i) the Bank completes
the removal of said Bank Collateral within ten (10) business days following said
first written notice of default, and (ii) the Bank restores any part of the
Premises which may be damaged by such removal to its condition prior to such
removal in an expeditious manner not to exceed ten (10) business days following
said first written notice of default;

 

(d)     Upon receipt of written notice from Landlord of the expiration or
earlier termination of the Lease, the Bank shall have ten (10) business days to
enter the Premises during business hours, remove said Bank Collateral, and
restore any part of the Premises which may be damaged by such removal to its
condition prior to such removal. If the Bank fails to so remove the Bank
Collateral, the Bank agrees that the Bank Collateral shall thereupon be deemed
subject to the yield up provisions of the Lease, so the Landlord may treat the
Bank Collateral as abandoned, deem it Landlord's property, if Landlord so
elects, and retain or remove and dispose of it, all as provided in the Lease;

 

(e)     All notices and other communications under this Landlord's Consent and
Waiver shall be in writing, and shall be delivered by hand, by a nationally
recognized commercial next day delivery service, or by certified or registered
mail, return receipt requested, and sent to the following addresses:

 

 

     

  if to the Bank:                                                           
Attention: ____________________________  

 

F-1

--------------------------------------------------------------------------------

 

 

  with a copy to:                                            

 

 

  if to the Landlord: c/o Nordblom Management Company, Inc.     71 Third Avenue
      Burlington, MA 01803  

 

Such notices shall be effective (a) in the case of hand deliveries, when
received, (b) in the case of a next day delivery service, on the next business
day after being placed in the possession of such delivery service with next day
delivery charges prepaid, and (c) in the case of mail, five (5) days after
deposit in the postal system, certified or registered mail, return receipt
requested and postage prepaid. Either party may change its address and telecopy
number by written notice to the other as provided above; and

 

(f)     The Bank shall indemnify and hold harmless the Landlord for any and all
damage caused as a result of the exercise of the Bank's rights hereunder.

 

This Landlord's Consent and Waiver may not be changed or terminated orally and
inures to the benefit of and is binding upon the Landlord and its successors and
assigns, and inures to the benefit of and is binding upon the Bank and its
successors and assigns.

 

IN WITNESS WHEREOF, Landlord and Bank have each executed this Landlord's Consent
and Waiver or caused it to be executed by an officer thereunto duly authorized,
and the appropriate seal to be hereunto affixed, this ____ day of _________,
20_.

 

 

LANDLORD:

           

 

 

 

 

 

 

 

By:

 

 

(Name)

  (Title)           BANK:            

 

 

 

        By:     (Name)   (Title)

 

F-2

--------------------------------------------------------------------------------

 

 

COMMONWEALTH OF MASSACHUSETTS

__________ County, ss.

 

 

 

     On this _____ day of _______, 20__, before me, the undersigned Notary
Public, personally appeared the above-named                          , proved to
me by satisfactory evidence of identification, being (check whichever applies):
□ driver's license or other state or federal governmental document bearing a
photographic image, □ oath or affirmation of a credible witness known to me who
knows the above signatories, or □ my own personal knowledge of the identity of
the signatory, to be the person whose name is signed above, and acknowledged the
foregoing to be signed by her/him voluntarily for its stated purpose.

 

 

 

 

 

Print Name:  

 

My commission expires:

 

 

 

 

 

 

STATE OF

__________ County, ss.

 

     On this _____ day of _______, 20__, before me, the undersigned Notary
Public, personally appeared the above-named                          , proved to
me by satisfactory evidence of identification, being (check whichever applies):
□ driver's license or other state or federal governmental document bearing a
photographic image, □ oath or affirmation of a credible witness known to me who
knows the above signatories, or □ my own personal knowledge of the identity of
the signatory, to be the person whose name is signed above, that he/she signed
it as _________________ for _______________________, and acknowledged the
foregoing to be signed by her/him voluntarily for its stated purpose.

 

        Print Name:  

 

 

  My commission expires:  

 

s

 

F-3

 

 